EXHIBIT 10.15

 

SUBLEASE

 

THIS SUBLEASE (this “Sublease”) is dated for reference purposes as of June 6,
2003, and is made by and between Proxim, Inc., a Delaware corporation,
hereinafter referred to as (“Sublandlord”), and Vitria Technology, Inc., a
Delaware corporation, hereinafter referred to as (“Subtenant”). Sublandlord and
Subtenant hereby agree as follows:

 

1. Recitals: This Sublease is made with reference to the fact that CarrAmerica
Realty Corporation, a Maryland corporation (the “Landlord”) and Sublandlord
entered into that certain Lease, dated as of August 25, 1999 (the “Lease”), with
respect to three buildings located at 510 DeGuigne Drive and 935 and 945 Stewart
Drive (the “Premises”) located in the Oakmead West Building Project in
Sunnyvale, California (the “Project”). A copy of the Lease is attached hereto as
Exhibit A.

 

2. Premises: Sublandlord hereby subleases to Subtenant, and Subtenant hereby
subleases from Sublandlord, one of the three buildings which constitutes a
portion of the Premises consisting of all of the building located at 945 Stewart
Drive, which the parties stipulate contains 63,781 square feet (the “Subleased
Premises”), on the terms set forth herein.

 

3. Term & One Time Provision to Cancel:

 

A. Term. The term (the “Term”) of this Sublease shall be for the period
commencing on September 1, 2003 (the “Commencement Date”) and ending on August
31, 2009 (the “Expiration Date”), unless this Sublease is sooner terminated
pursuant to its terms or the Lease is sooner terminated pursuant to its terms.

 

B. One Time Provision to Cancel. Subtenant shall have a one-time right to cancel
this Sublease, such cancellation to be effective at the end of the fiftieth
(50th) month of the term (i.e., October 31, 2007), by providing to Sublandlord
written notice of its election to terminate, no later than the last day of the
forty-seventh (47th) month of the term (i.e., July 31, 2007), and with such
notice, payment to Sublandlord of an amount equivalent to six (6) months of (i)
the then (year 4) base NNN rent plus (ii) the then monthly actual operating
expenses, or approximately Four Hundred Sixty-Two Thousand Four Hundred
Ninety-Three and 32/00 Dollars ($462,493.32).

 

4. Rent:

 

A. Base Rent. Subtenant shall pay to Sublandlord as base rent for the Subleased
Premises for each month during the Term the following amounts (“Base Rent”): (i)
during the first twelve (12) months of the Term, Forty-Seven Thousand Eight
Hundred Thirty-Five and 75/100 Dollars ($47,835.75) per month; (ii) during the
thirteenth (13th) through the twenty-fourth (24th) months of the Term,
Forty-Nine Thousand Two Hundred Seventy and 82/100 Dollars ($49,270.82) per
month; (iii) during the twenty-fifth (25th) through the thirty-sixth (36th)
months of the Term, Fifty Thousand Seven Hundred Forty-Eight and 95/100 Dollars
($50,748.95) per month; (iv) during the thirty-seventh (37th) through the
forty-eighth (48th) months of the Term, Fifty-Two Thousand Two Hundred
Seventy-One and 41/100 Dollars ($52,271.41) per month; (v) during the
forty-ninth (49th) through the sixtieth (60th) months of the Term, Fifty-Three
Thousand Eight Hundred Thirty-Nine and 56/100 Dollars ($53,839.56) per month;
and (vi) during the sixty-first (61st) through the seventy-



--------------------------------------------------------------------------------

second (72nd) months of the Term, Fifty-Five Thousand Four Hundred Fifty-Four
and 74/100 Dollars ($55,454.74) per month. Base Rent and Additional Rent, as
defined in Section 4B below, shall be paid on or before the first (1st) day of
each month. Base Rent and Additional Rent for any period during the Term hereof
which is for less than one (1) month of the Term shall be a pro rata portion of
the monthly installment based on the actual number of days in such month. Base
Rent and Additional Rent shall be payable without notice or demand and without
any deduction, offset, or abatement (except as provided in this Sublease), in
lawful money of the United States of America. Base Rent and Additional Rent
shall be paid by personal delivery directly to Sublandlord at 935 Stewart Drive,
Sunnyvale, California 94085; Attention: Chief Financial Officer, or such other
address as may be designated in writing by Sublandlord (in which case Subtenant
may make such payment by any of the means described in Section 17 hereof).

 

B. Additional Rent. In addition to Base Rent, Subtenant shall pay to Sublandlord
Subtenant’s Pro Rata Share of all operating costs, taxes and related amounts
payable by Sublandlord under the Lease (which related amounts shall not include
costs relating to Sublandlord’s negligence, willful misconduct or default under
the Lease (unless such default was due to Subtenant’s default under this
Sublease) or which are for the sole benefit of portions of the Premises other
than the Subleased Premises) as and when such amounts are due under the Lease,
including, without limitation, Operating Costs Share Rent and Tax Share Rent, as
defined in Section 2A of the Lease; provided, however, that Subtenant shall not
be responsible for maintenance costs for the building foundation, structural
exterior walls (excluding exterior painting) and roof elements (structure and
membrane) of the Subleased Premises which shall be the responsibility of
Landlord pursuant to the Lease, except to the extent the same are properly
included in “Operating Costs” under the Lease; provided, further, however that
damage to the foregoing caused by the negligence or willful acts or omissions of
Subtenant or Subtenant’s agents, employees, subtenants, licensees or invitees,
or by reason of the failure of Subtenant to perform or comply with any terms of
this Sublease or the Lease, or caused by Subtenant or Subtenant’s agents,
employees or contractors during the performance of any work, shall be repaired
solely at Subtenant’s expense. Sublandlord shall deliver to Subtenant promptly
upon request copies of the invoices that it receives from Landlord as to
Operating Costs Share Rent and Tax Share Rent. All monies other than Base Rent
required to be paid by Subtenant under this Sublease shall be deemed additional
rent (“Additional Rent”). Base Rent and Additional Rent hereinafter collectively
shall be referred to as “Rent”. Subtenant’s Pro Rata Share for purposes hereof
shall be equal to 100%, as to the Subleased Premises (Building C), and a
fraction, the numerator of which is the square footage of the Subleased Premises
and the denominator of which is the square footage of the Premises, as to the
Premises or the Lease generally.

 

C. Payment of First Month’s Rent. After execution hereof by Subtenant and
Sublandlord and receipt of Landlord’s consent, and not later that August 30,
2003, Subtenant shall pay to Sublandlord the sum of Seventy-Two Thousand Six
Hundred Forty-Six and 56/100 Dollars ($72,646.56), which shall constitute Base
Rent and payment of the estimate of Operating Costs Share Rent and Tax Share
Rent for the first month of the Term.

 

5. Security Deposit: After execution hereof by Subtenant and Sublandlord and
receipt of Landlord’s consent, and not later that August 30, 2003, Subtenant
shall deposit with Sublandlord the sum of Eighty Thousand Three Hundred and
28/100 Dollars ($80,300.28) (the “Security Deposit”), in cash, as security for
the performance by Subtenant of the terms and conditions of this Sublease. If
Subtenant fails to pay Rent or other charges due hereunder or otherwise defaults
with respect to any



--------------------------------------------------------------------------------

provision of this Sublease, then Sublandlord may draw upon, use, apply or retain
all or any portion of the Security Deposit for the payment of any Rent or other
charge in default, for the payment of any other sum which Sublandlord has become
obligated to pay by reason of Subtenant’s default, or to compensate Sublandlord
for any loss or damage which Sublandlord has suffered thereby. If Sublandlord so
uses or applies all or any portion of the Security Deposit, then Subtenant,
within three (3) days after demand therefore, shall deposit cash with
Sublandlord in the amount required to restore the Security Deposit to the full
amount stated above. Upon the expiration of this Sublease, if Subtenant is not
in default, Sublandlord shall return to Subtenant so much of the Security
Deposit as has not been applied by Sublandlord pursuant to this paragraph, or
which is not otherwise required to cure Subtenant’s defaults.

 

6. Repairs: The parties acknowledge and agree that Subtenant is subleasing the
Subleased Premises on an “as is” basis, and that Sublandlord has made no
representations or warranties with respect to the condition of the Subleased
Premises. Sublandlord shall have no obligation whatsoever to make or pay the
cost of any alterations, improvements or repairs to the Subleased Premises,
including, without limitation, any improvement or repair required to comply with
any law, regulation, building code or ordinance (including the Americans with
Disabilities Act of 1990). Sublandlord shall not be responsible for performance
of any repairs required to be performed by Landlord under the terms of the
Lease; provided, however, that Sublandlord agrees that Subtenant shall be
entitled to receive all services and repairs to be provided by Landlord to
Sublandlord under the Lease and Sublandlord shall use commercially reasonable
efforts to cause Landlord to perform or obtain Landlord’s performance.
Sublandlord shall cooperate with Subtenant to provide Subtenant with the benefit
of any warranties or service contracts that Sublandlord holds applicable to
systems that Subtenant is responsible for maintaining in the Subleased Premises.

 

7. Indemnity: Except to the extent caused by the negligence or willful
misconduct of Sublandlord, its agents, employees, contractors or invitees,
Subtenant shall indemnify, defend with counsel reasonably acceptable to
Sublandlord, protect and hold Sublandlord harmless from and against any and all
claims, liabilities, losses, damages, costs and expenses (including reasonable
attorneys’ and experts’ fees), to the extent Sublandlord shall become liable for
same to Landlord and which are due to: (a) the use, occupancy or condition of
the Subleased Premises by Subtenant; or (b) the negligence or willful misconduct
of Subtenant or its employees, contractors, agents or invitees; or (c) a breach
of Subtenant’s obligations under this Sublease or the provisions of the Lease.
Subtenant’s indemnification of Sublandlord shall survive termination of this
Sublease.

 

8. Assignment and Subletting. Subtenant may not assign this Sublease, sublet the
Subleased Premises, transfer any interest of Subtenant therein or permit the use
of the Subleased Premises by another party without the prior written consent of
Sublandlord (which consent shall not be unreasonably withheld or delayed), and
Landlord in accordance with the provisions of Section 18 of the Lease, as
incorporated herein.

 

If no default on the part of Subtenant is in existence beyond any applicable
cure period, Subtenant may, without Sublandlord’s consent, assign this Sublease
or sublet any portion of the Subleased Premises to a parent or subsidiary of
Subtenant, or to an entity into which Subtenant is merged or consolidated or to
an entity to which substantially all of Subtenant’s assets are transferred
(“Corporate Affiliate”), without first obtaining Sublandlord’s written consent
if Subtenant notifies Sublandlord at least ten (10) business days prior to the
proposed transaction, providing information



--------------------------------------------------------------------------------

satisfactory to Sublandlord in order to determine the net worth of both the
successor entity and of Subtenant immediately prior to such assignment or
sublease and showing the net worth of the successor to be at least equal to the
net worth of Subtenant at the time of the transfer.

 

9. Use: Subtenant may use the Subleased Premises only for office use, software
research and development, storage and shipping of products, marketing and
non-retail sales and customer service and support in accordance with the
municipal zoning requirements for the City of Sunnyvale and the terms of the
Lease and ancillary uses permitted under applicable laws to the extent also
permitted by the Lease. Subtenant may use the Subleased Premises for the other
purposes described in Section 6 of the Schedule in the Lease in accordance with
the municipal zoning requirements for the City of Sunnyvale and the terms of the
Lease only with the prior written consent of Sublandlord, which consent shall
not be unreasonably withheld or delayed. Subtenant shall not use, store,
transport or dispose of any Hazardous Substance in or about the Subleased
Premises other than normal quantities of standard office products. Subtenant
shall not violate any of the terms, provisions, conditions or requirements set
forth in the Lease, whether or not the same are consistent with the terms and
provisions of this Sublease.

 

10. Delivery and Acceptance: Sublandlord and Subtenant acknowledge that (i)
Subtenant currently occupies and is in possession of the Subleased Premises
pursuant to a sublease with Applied Materials, Inc., (ii) the term of such
sublease expires on August 31, 2003 and (iii) the Lease is scheduled to commence
on September 1, 2003. Possession of the Subleased Premises shall be deemed to be
delivered to Subtenant on the commencement date of the Lease. If Sublandlord
fails to deliver possession of the Subleased Premises to Subtenant on or before
September 1, 2003 for any reason, then this Sublease shall not be void or
voidable, nor shall Sublandlord be liable to Subtenant for any loss or damage;
provided, however, that in such event, Rent shall abate until Sublandlord
delivers possession of the Subleased Premises to Subtenant. By taking possession
of the Subleased Premises, Subtenant conclusively presumptively shall be deemed
to have accepted the Subleased Premises in their as-is, then-existing condition.

 

11. Improvements: The parties hereto acknowledge and agree that Subtenant is
responsible for the construction of any improvements in the Subleased Premises
(“Subleased Premises Improvements”) at Subtenant’s sole cost and expense. No
alteration or improvements shall be made to the Subleased Premises without the
prior written consent of Landlord and and/or Sublandlord and in strict
accordance with Section 5 of the Lease, as incorporated herein; provided,
however, that the consent of Sublandlord and Landlord shall not be required if
(a) the cost of the alteration or improvement to the Subleased Premises is less
than $25,000 per occurrence, (b) such work does not impact the base structural
components or systems of the Subleased Premises, (c) such work does not impact
any other tenant’s premises, and (d) such work is not visible from outside of
the Subleased Premises. Otherwise, Subtenant shall obtain the consent of
Landlord and Sublandlord which consent shall not be unreasonably withheld.

 

12. Release and Waiver of Subrogation: The release and waiver of subrogation in
Section 9A of the Lease, as incorporated herein, shall be binding on the parties
hereto. Each party shall give notice to their respective insurance carriers that
such a waiver of subrogation is contained in this Sublease.



--------------------------------------------------------------------------------

13. Insurance: Subtenant shall obtain and keep in full force and effect, at
Subtenant’s sole cost and expense, during the Term the insurance required under
Section 9C of the Lease to the extent same are applicable to the Subleased
Premises. Subtenant shall name Landlord and Sublandlord and their respective
building managers, agents, mortgagees and ground lessors, if any, as additional
insured’s on Subtenant’s liability policy.

 

14. Default: Subtenant shall be in material default of its obligations under
this Sublease if any of the following events occur:

 

A. Subtenant fails to pay any Rent when due, when such failure continues for
three (3) days after written notice from Sublandlord to Subtenant that any such
sum is was not paid when due; or

 

B. Subtenant fails to perform any term, covenant or condition of this Sublease
(except those requiring payment of Rent) and fails to cure such breach within
twenty (20) days after delivery of a written notice specifying the nature of the
breach; provided, however, that if more than twenty (20) days reasonably are
required to remedy the failure, then Subtenant shall not be in default if
Subtenant commences the cure within the twenty (20) day period and thereafter
completes the cure within ninety (90) days after the date of the notice; or

 

C. Subtenant commits any other act or omission which constitutes a default under
the Lease, which has not been cured within the applicable grace period provided
in the Lease as modified, if at all, by the provisions of this Sublease.

 

15. Remedies: In the event of any default by Subtenant, Sublandlord shall have
all remedies provided pursuant to Section 14 of the Lease and by applicable law.

 

16. Broker:

 

A. Sublandlord and Subtenant each represent to the other that they have dealt
with no real estate brokers, finders, agents or salesmen other than Donald H.
Reimann & Michael L. Rosendin of Colliers International (“Colliers”),
representing Sublandlord, and Jay Phillips of Cornish & Carey Commercial (“C&C”)
and Laura O’Brien of CB Richard Ellis, representing Subtenant, in connection
with this transaction. Each party agrees to hold the other party harmless from
and against all claims for brokerage commissions, finder’s fees or other
compensation made by any other agent, broker, salesman or finder as a
consequence of said party’s actions or dealings with such agent, broker,
salesman, or finder.

 

B. In the event Sublandlord fails to pay the fee due to C&C pursuant to that
certain letter dated June 6, 2003 between Sublandlord and Colliers (the “Broker
Agreement”) within thirty (30) days following the date such fee is due
thereunder, Subtenant shall have the right but not the obligation to pay to C&C
the fee due to C&C under the Broker Agreement directly and deduct said fee from
the rent due Sublandlord under this Sublease.

 

17. Notices: Unless at least five (5) days’ prior written notice of a different
address is given in the manner set forth in this paragraph, the address of each
party for all purposes connected with this Sublease shall be that address set
forth below their signatures at the end of this Sublease. All notices,



--------------------------------------------------------------------------------

demands or communications in connection with this Sublease shall be (a)
personally delivered; or (b) properly addressed and (i) submitted to an
overnight courier service, charges prepaid, or (ii) deposited in the mail
(certified, return receipt requested, and postage prepaid). Notices shall be
deemed delivered upon receipt, if personally delivered, one (1) business day
after being submitted to an overnight courier service and three (3) business
days after mailing, if mailed as set forth above. All notices given to Landlord
shall be effective only when delivered in accordance with the Lease.

 

18. Other Sublease Terms:

 

A. Incorporation By Reference. Except as set forth below, the terms and
conditions of this Sublease shall include all of the terms of the Lease, which
terms are incorporated into this Sublease as if fully set forth herein, except
as modified in this section and except that: (i) each reference to the
“Premises”, the “Building”, “Building A”, “Building B” or “Building C” shall be
deemed a reference to the “Subleased Premises”; (ii) each reference to
“Landlord” and “Tenant” shall be deemed a reference to “Sublandlord” and
“Subtenant” respectively, except as otherwise expressly set forth herein; (iii)
with respect to work, services, repairs, restoration, insurance, indemnities,
representations, warranties or the performance of any other obligation of
Landlord under the Lease, the sole obligation of Sublandlord shall be to request
the same in writing from Landlord as and when requested to do so by Subtenant,
and to use Sublandlord’s commercially reasonable efforts (without requiring
Sublandlord to spend more than a nominal sum) to cause Landlord to perform or
obtain Landlord’s performance; (iv) with respect to any obligation of Subtenant
to be performed under this Sublease, wherever the Lease grants to Sublandlord a
specified number of days to perform its obligations under the Lease, except as
otherwise provided herein, Subtenant shall have (A) three (3) fewer days to
perform obligations for which the Lease provides a period of less than fifteen
(15) days (but in no event fewer than two (2) business days) and (B) ten (10)
fewer days to perform obligations for which the Lease provides a period of
fifteen (15) days or more, including, without limitation, curing any defaults;
(v) with respect to any approval required to be obtained from the “Landlord”
under the Lease, such consent must be obtained from Landlord and Sublandlord,
and the approval of Sublandlord may be withheld if Landlord’s consent is not
obtained; (vi) in any case where the “Landlord” reserves or is granted the right
to manage, supervise, control, repair, alter, regulate the use of, enter or use
the Premises or any areas beneath, above or adjacent thereto, such reservation
or grant of right of entry shall be deemed to be for the benefit of Landlord and
Sublandlord; (vii) in any case where “Tenant” is to indemnify, release or waive
claims against “Landlord”, such indemnity, release or waiver shall be deemed to
run from Subtenant to Landlord and Sublandlord; (viii) in any case where
“Tenant” is to execute and deliver certain documents or notices to “Landlord”,
such obligation shall be deemed to run from Subtenant to Landlord and
Sublandlord; (ix) in any case where “Tenant” is to make any payments to
“Landlord”, such payments shall be made to Sublandlord; and (x) references to
the Lease, the Commencement Date and Base Rent shall mean the Sublease, the
Commencement Date and Base Rent, as defined herein. The following sections of
the Lease are not incorporated herein: Introductory paragraphs, Schedule and
Sections 1, 2.A through 2.C, 2.D(4), 3, 5.A (the second paragraph and the last
sentence of the third paragraph), 6.A (the first sentence), 6.B (the second
sentence), 17, 22, 24, 26, the first sentence of 30, and 31. References to
“Landlord” in the following sections shall mean Landlord hereunder: Sections 4
(the last reference), 5.B, 6.B(i), 7, 8(1), 9.E (the first sentence), 10, 27.C
and 29.D. References to “Landlord” in the following sections shall mean Landlord
and Sublandlord hereunder: Sections 5.A, 5.C, 6.A, 6.D, 9.C, 9.D, 18.A-C, and
27.N. The reference in Section 16 to “Base Rent” and “Operating Cost Share Rent
and Tax Share Rent” shall



--------------------------------------------------------------------------------

refer to Base Rent and Operating Cost Share Rent and Tax Share Rent under the
Lease. The reference in Section 18.D to “fifty percent (50%)” shall be to “one
hundred percent (100%)”.

 

B. Assumption of Obligations. This Sublease is and at all times shall be subject
and subordinate to the Lease and the rights of Landlord and Sublandlord
hereunder. Subtenant hereby expressly assumes and agrees: (i) to comply with all
provisions of the Lease which are incorporated hereunder as they pertain to the
Subleased Premises; and (ii) to perform all the obligations on the part of the
“Subtenant” applicable to the Subleased Premises be performed under the terms of
the Lease during the term of this Sublease which are incorporated hereunder.
Sublandlord shall be liable to Subtenant in the event the Lease is terminated
and said termination shall have been caused by the default of Sublandlord under
the Lease, and said Sublandlord default was not as a result of a Subtenant
default under this Sublease. In the event of a conflict between the provisions
of this Sublease and the Lease, as between Sublandlord and Subtenant, the
provisions of this Sublease shall control.

 

19. Signage. Subject to the prior written consent of Landlord and (as to the
details of the signage) Sublandlord, Sublandlord hereby agrees that Subtenant
shall have the right to place its standard name and logo sign on a Landlord
installed monument sign in front of the Subleased Premises and in the other
locations on or about the Subleased Premises described in Section 6B of the
Lease in accordance with Section 6B of the Lease.

 

20. Conditions Precedent: This Sublease and Sublandlord’s and Subtenant’s
obligations hereunder are conditioned upon the obtaining of the written consent
of Landlord, which Sublandlord shall use commercially reasonable efforts to
cause to be on the form attached hereto or on a form in substance comparable to
the form attached hereto. If Sublandlord fails to obtain Landlord’s consent
within thirty (30) days after execution of this Sublease by Sublandlord, then
Sublandlord or Subtenant may terminate this Sublease by giving the other party
written notice thereof.

 

21. Authority to Execute; No Third Party Beneficiaries: Subtenant and
Sublandlord each represent and warrant to the other that each person executing
this Sublease on behalf of each party is duly authorized to execute and deliver
this Sublease on behalf of that party. This Sublease is not intended by either
party to confer any benefit on any third party.

 

22. Parking. As provided in Section 6C of the Lease which is incorporated herein
by reference, Subtenant shall be entitled to the use, on an unreserved basis, of
two hundred forty-two (242) parking spaces in the Project’s unassigned parking
facilities.

 

23. Sublandlord’s Obligations. Sublandlord covenants and agrees that Sublandlord
will pay all fixed rent and additional rent payable by Sublandlord pursuant to
the Lease and fulfill its other non-monetary obligations under the Lease to the
extent that failure to perform the same would adversely affect Subtenant’s use
or occupancy of the Subleased Premises. Sublandlord agrees to indemnify
Subtenant, and hold it harmless, from and against any and all claims, damages,
losses, expenses and liabilities (including reasonable attorneys’ fees) incurred
by Subtenant as a result of the nonperformance or nonobservance of any
obligation of Sublandlord under the Lease which has not become an obligation of
Subtenant pursuant to this Sublease.



--------------------------------------------------------------------------------

24. Quiet Enjoyment. So long as Subtenant pays all of the Rent due hereunder and
performs all of Subtenant’s other obligations hereunder, Sublandlord shall do
nothing to affect Subtenant’s right to peaceably and quietly have, hold and
enjoy the Subleased Premises and agrees not to exercise any right to terminate
the Lease except as a result of damage and/or destruction and/or eminent domain.

 

IN WITNESS WHEREOF, the parties have executed this Sublease as of the day and
year first above written.

 

SUBLANDLORD:

     

SUBTENANT:

PROXIM, INC.,

a Delaware corporation

     

VITRIA TECHNOLOGY, INC.

a Delaware corporation

By:  

 

/S/    KEITH E. GLOVER        

--------------------------------------------------------------------------------

      By:  

 

/S/    GARY VELASQUEZ        

--------------------------------------------------------------------------------

Name:  

 

Keith E. Glover

--------------------------------------------------------------------------------

      Name:  

 

Gary Velasquez

--------------------------------------------------------------------------------

Its:  

 

EVP & CEO

--------------------------------------------------------------------------------

      Its:  

 

CEO

--------------------------------------------------------------------------------

 

Address:  

935 Stewart

Sunnyvale, CA 94085

Attn.: Chief Financial Officer

 

945 Stewart Drive

Sunnyvale, CA 94085

Attn: Chief Financial Officer



--------------------------------------------------------------------------------

CONSENT TO SUBLEASE

 

Landlord hereby acknowledges receipt of a copy of this Sublease, and consents to
the terms and conditions of this Sublease. By this consent, Landlord shall not
be deemed in any way to have entered the Sublease or to have consented to any
further assignment or sublease.

 

Landlord hereby agrees that in the event Sublandlord defaults under the Lease
and the Lease terminates, Landlord will recognize this Sublease as a direct
lease between Landlord and Subtenant (or if pursuant to the consent between the
Sublandlord and the Subtenant, this Sublease becomes a “new sublease”, then
Landlord shall recognize the “new sublease”) on all of the terms and conditions
of the Lease applicable to the Subleased Premises, except that the Base Rent
shall be the higher of the Base Rent due under the Lease and the Base Rent due
under this Sublease (or, if appropriate, the new sublease).

 

LANDLORD:

CARRAMERICA REALTY CORPORATION,

a Maryland corporation

By:

 

 

--------------------------------------------------------------------------------

Its:

 

 

--------------------------------------------------------------------------------

Dated:

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT A

 

LEASE



--------------------------------------------------------------------------------

* * * * * * * * * * * * * * * * ** * * * *

 

LEASE

 

OAKMEAD WEST BUILDINGS PROJECT

 

* * * * * * * * * * * * * * * * ** * * * *

 

Between

 

PROXIM, INC.

(Tenant)

 

and

 

CARRAMERICA REALTY CORPORATION

(Landlord)

 

Exhibit “A”



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

1.

   LEASE AGREEMENT    1

2.

   RENT    4

3.

   CONDITION OF PREMISES    11

4.

   SERVICES AND UTILITIES    12

5.

   ALTERATIONS    12

6.

   USE OF PREMISES    15

7.

   GOVERNMENTAL REQUIREMENTS AND BUILDING RULES    17

8.

   REPAIR AND MAINTENANCE    18

9.

   WAIVER OF CLAIMS: INDEMNIFICATION; INSURANCE    19

10.

   FIRE AND OTHER CASUALTY    21

11.

   EMINENT DOMAIN    22

12.

   RIGHTS RESERVED TO LANDLORD    23

13.

   TENANT’S DEFAULT    24

14.

   LANDLORD REMEDIES    25

15.

   SURRENDER    27

16.

   HOLDOVER    27

17.

   SUBORDINATION TO GROUND LEASES AND MORTGAGES    28

18.

   ASSIGNMENT AND SUBLEASE    29

19.

   CONVEYANCE BY LANDLORD    30

20.

   ESTOPPEL CERTIFICATE    30

21.

   FINANCIAL STATEMENTS    31

22.

   SECURITY DEPOSIT    31

23.

   FORCE MAJEURE    32

24.

   NOTICES    32

25.

   QUIET POSSESSION    33

26.

   REAL ESTATE BROKER    33

27.

   MISCELLANEOUS    34

28.

   UNRELATED BUSINESS INCOME    36

29.

   HAZARDOUS SUBSTANCES    36

30.

   EXCULPUATION    38

31.

   EXTENSION OPTIONS    38

 

i



--------------------------------------------------------------------------------

LEASE

 

THIS LEASE (the “Lease”) is made as of August 25, 1999 (dated for reference
purposes only and referred to herein as the “Effective Date”) between
CarrAmerica Realty Corporation, a Maryland corporation (the “Landlord”) and the
Tenant as named in the Schedule below. The term “Project” means the seven (7)
buildings (the “Buildings”) and other improvements commonly known as the
“Oakmead West Buildings Project” located on the land (the “Land”) in Sunnyvale,
California, as more particularly described on Exhibit A. “Premises” means the
Building or Buildings leased to Tenant which are described in the Schedule and
outlined on Exhibit A (collectively, the “Building”).

 

The following schedule (the “Schedule”) is an integral part of this Lease. Terms
defined in this Schedule shall have the same meaning throughout the Lease.

 

SCHEDULE

 

  1.   Tenant: Proxim, Inc., a Delaware corporation

 

  2.   Premises: Building A, located at 51 0 DeGuigne, Sunnyvale, California,
Building B located at 935 Stewart Drive, Sunnyvale, California and Building C
located at 945 Stewart Drive, Sunnyvale, California, as more particularly
described in Exhibit A attached hereto

 

  3.   Rentable Square Footage of the Premises:

 

                          Building A

   75,093 rsf

                          Building B

   63,781 rsf

                          Building C

   63,781 rsf     

--------------------------------------------------------------------------------

                          Total

   202,655 rsf

 

  4.   Tenant’s Proportionate Share: 100% of each Building; 47.6% of the Project
(based upon 425,981 rsf in the Project)

 

  5.   Initial Security Deposit: $466,106.50

 

  6.   Permitted Use: Office; storage and shipping of products; assembly, repair
and testing of products; research, testing and demonstration laboratory);
product research and development; marketing and non-retail sales; customer
service and support; light electronics manufacturing; and ancillary uses
permitted under applicable laws.

 

  7.   Tenant’s Real Estate Broker for this Lease: Colliers Parrish
International. Inc.

 

  8.   Landlord’s Real Estate Broker for this Lease: None

 

  9.   Tenant Improvement Allowance: None.

 

1



--------------------------------------------------------------------------------

  10.   Commencement Date: September 1, 2003 (subject to Sections 1.C and 1.D)

 

  11.   Termination Date/Term: August 31, 2009/six (6) years (subject to the
provisions of Sections 1.D and 31)

 

 

  12.   Guarantor: None

 

  13.   Parking Stalls: 786 unassigned unreserved parking spaces less any
parking spaces which are taken in connection with Tenant’s improvements in the
Common Areas (e.g., the exterior pads described in Section 5.A below)

 

  14.   Base Rent: See Section 2(A)(1)

 

EXHIBIT A – DESCRIPTION OF PROJECT AND PREMISES/BUILDINGS

EXHIBIT B – RULES AND REGULATIONS

EXHIBIT C – CONFIRMATION OF BASE RENT

EXHIBIT D – LANDLORD’S SIGNAGE STANDARDS

EXHIBIT E – MORTGAGES CURRENTLY AFFECTING THE PROJECT

 

2



--------------------------------------------------------------------------------

1.    LEASE AGREEMENT. On the terms stated in this Lease, Landlord leases the
Premises to Tenant, and Tenant leases the Premises from Landlord, for the Term
beginning on, the Commencement Date and ending on the Termination Date unless
extended or sooner terminated pursuant to this Lease.

 

A.    Commencement Date. Subject to Sections l.C and l.D below, the commencement
date (“Commencement Date”) for this Lease is the date set forth in the Schedule.
Notwithstanding the foregoing, if Landlord fails to deliver possession of the
portion of the Premises consisting of Building C to Tenant on or before the
Commencement Date vacant and otherwise in the condition required hereunder for
any reason, then (i) this Lease shall not be void or voidable by either party,
(ii) Landlord shall not be liable to Tenant for any loss or damage resulting
therefrom, and (iii) the Commencement Date with respect to the portion of the
Premises consisting of Building C shall be revised to mean the date on which
Landlord delivers possession of Building C to Tenant vacant and otherwise in the
condition required hereunder, and the Termination Date shall remain unchanged.
Tenant acknowledges and agrees that, notwithstanding anything to the contrary in
this Lease, its rights under this Lease with respect to Building C are subject
and subordinate in all respects to (i) the option of AMAT (as hereinafter
defined) to extend the term of the AMAT Lease (as hereinafter defined) with
respect to Building C its set forth in Section 31 of the AMAT Lease, and (ii)
any other agreement between Landlord and AM4T to extend the term of the AMAT
Lease with respect to Building C whether or not reflected in the AMAT Lease or
entered into after the date hereof and prior to March 1 , 2003. Landlord will
use commercially reasonable efforts to regain possession of Building C in the
event that the term of the AMMAT Lease with respect to Building C is not
extended as provided in subpart (i) or (ii) hereof for any reason whatsoever and
Vitria (as hereinafter defined) or any other occupant remains in occupancy
following termination of the Vitria Sublease (as hereinafter defined) or the
AMAT lease as to Building C, including the initiation of unlawful detainer
proceedings. In the event the term of the AMAT Lease with respect to Building C
is not extended for any reason whatsoever and Landlord fails to deliver
possession of Building C vacant and otherwise in the condition required
hereunder within ninety (90) days after the estimated Commencement Date for
Building C set forth in Item 10 of the Schedule, then Tenant may, by written
notice to Landlord, terminate this Lease with respect to Building C only. Upon
any such termination. Landlord shall promptly return to Tenant S 146,696.30
representing the portion of the Initial Security Deposit applicable to Building
C. Upon request from Tenant. Landlord agrees to promptly inform Tenant as to
whether the AMAT Lease has been extended. In the event that the AMAT Lease is
extended as set forth in subparts (i) or (ii) above, or this Lease is otherwise
terminated as to Building C as expressly set forth in this Lease, references in
this Lease to “Building C” shall be deemed deleted, “Premises” and “Building”
shall not include Building C, and the square footage, the Base Rent and other
rental amounts, Tenant’s Proportionate Share, the number of parking spaces, the
Initial Security Deposit and other similar amounts shall be proportionately
reduced.

 

B.    Termination Date. The Termination Date (“Termination Date”) for this Lease
is the date set forth in the Schedule.

 

C.    Effectiveness of Lease. Notwithstanding any provision in this Lease to the
contrary, this Lease shall be expressly subject to the following termination
provisions:

 

1



--------------------------------------------------------------------------------

(1)    Tenant’s Satisfaction of the Net Worth Test. Unless Tenant provides
Landlord with the Additional Security Deposit described below, Landlord shall
have the right to terminate this Lease in the event Tenant fails to satisfy both
of the following two tests: (a) Tenant’s “Net Worth” as of the Commencement Date
of this Lease shall be greater than its . Net Worth as of the Effective Date (as
evidenced by the most current audited financial statements prepared by an
independent accounting firm in accordance with generally accepted accounting
principles (“GAAP”) consistently applied which are available as of the Effective
Date and the Commencement Date), and (b) in four of the five reporting quarters
of Tenant immediately preceding the Commencement Date, Tenant shall have
reported positive net income on its income statements prepared in accordance
with GMP for such quarterly reporting periods. In the event either of these
tests is not satisfied as of the Commencement Date, then Landlord may elect to
terminate this Lease with written notice to Tenant, subject to Tenant’s
surrender of the Premises in the condition required hereunder. Within one
hundred eighty (180) days after Tenant’s receipt of such termination notice,
Tenant shall surrender the Premises in the condition required hereunder,
provided that the Lease shall continue to be in effect and Tenant shall continue
to pay all Rent and perform all other obligations hereunder until the Premises
have been vacated and surrendered by Tenant in the condition required hereunder.
Notwithstanding the foregoing, in the event that Tenant fails to meet either of
the foregoing tests, Tenant may prevent Landlord from so terminating this Lease
by providing Landlord with an “Additional Security Deposit” within thirty (30)
days of Tenant’s receipt of Landlord’s termination notice. If Landlord receives
such Additional Security Deposit after the thirty (30) day period following
Tenant’s receipt of Landlord’s termination notice, then Landlord may, in its
sole and absolute discretion, withdraw and cancel the early termination of this
Lease. The Additional Security Deposit shall be in an amount equal to six (6)
months of the initial Base Rent and may be in the form of a “Letter of Credit.”
The Additional Security Deposit shall be added to the Initial Security Deposit
described in Item No. 5 of the Schedule to this Lease and held by Landlord in
the manner described in Section 22 below. Any such Letter of Credit shall (i) be
in the form of an unconditional and irrevocable letter of credit which is
acceptable to Landlord, (ii) name Landlord as a beneficiary, (iii) expressly
allow Landlord to draw upon it (including partial withdrawals) at any time from
time to time by delivering to the issuer written certification that Landlord is
entitled to draw thereunder as a result of Tenant’s default (beyond any
applicable grace, notice or cure period) hereunder, (iv) be drawable on an
FDIC-insured financial institution satisfactory to Landlord, (v) be redeemable
in the State of California in one of the nine counties comprising the San
Francisco-Oakland-San Jose area (the “Bay Area”), (vi) allow partial draws, and
(vii) be transferable to any successor to Landlord’s interest in this Lease at
no cost to Landlord. At all times during the Term, the amount drawable under the
Letter of Credit shall be equal or greater than the amount of the Additional
Security Deposit. If Tenant does not provide Landlord with a substitute Letter
of Credit complying with all of the requirements hereof at least thirty (30)
days before the stated expiration date of the current Letter of Credit, then
Landlord shall have the right to draw upon the current Letter of Credit and hold
the funds drawn as part of the Additional Security Deposit; provided, however,
so long as no default (beyond any applicable grace, notice or cure period) shall
exist, Tenant may have an additional thirty (30) days following Landlord’s draw
on the current Letter of Credit in which to provide Landlord with a substitute
Letter of Credit complying with each of the foregoing criteria, and upon such
delivery, Landlord shall return to Tenant an amount in cash (but without any
interest thereon) equal to the lesser of the (x) amount drawn by Landlord under
the current Letter of Credit, or (y) the face amount of the

 

2



--------------------------------------------------------------------------------

substitute Letter of Credit. In the event Landlord notifies Tenant in writing
that the bank which issued the Letter of Credit has become financially
unacceptable (e.g., the bank is under investigation by governmental authorities,
or has filed bankruptcy or reorganization proceedings, then Tenant shall have
thirty (30) days to provide Landlord with a substitute Letter of Credit
complying with all of the requirements hereof.

 

(2)    Existing Subleases. Landlord and Applied Materials, Inc. (“AMAT”) entered
into that certain Lease dated September 9, 1997 (the “AMAT Lease”) pursuant to
which Landlord leased to AMAT all of the buildings in the Project, including the
Buildings which comprise the Premises under this Lease. The term of the AMAT
Lease with respect to such Buildings shall terminate on August 31, 2003 (i.e.,
the day before the Commencement Date under this Lease). AMAT and Tenant entered
into that certain Sublease Agreement dated March 1999 (the “Proxim Sublease”),
pursuant to which AMAT subleased a portion of the Premises consisting of
Building A and Building B to Tenant for the remainder of the term of the AMAT
Lease as it relates to Building A and Building B. AMAT and Vitria Technology,
Inc., a California corporation (“Vitria”) entered into that certain Sublease
Agreement dated April 6, 1999 (the “Vitria Sublease”), pursuant to which AMAT
subleased the portion of the Premises consisting of Building C to Vitria for the
remainder of the term of the AMAT Lease as it relates to Building C.
Notwithstanding any provision herein to the contrary, this Lease shall
automatically terminate in the event the Proxim Sublease terminates due to
Tenant’s failure to timely perform its obligations under the Proxim Sublease and
thereafter neither party shall have any further rights or obligations hereunder,
except that Landlord shall be obligated to return to Tenant any Security Deposit
funds previously delivered to Landlord in connection with this Lease.

 

D.    Early Termination of Proxim Sublease or AMAT Lease as to Building C.

 

(1)    In the event that the AMAT Lease terminates as to Buildings A and B prior
to September 1, 2003 and such termination is not due to a casualty event or
condemnation action or a default by Tenant of any of its obligations under the
Proxim Sublease, then this Lease shall commence with respect to the portion of
the Premises consisting of Building A and Building B and the Commencement Date
shall be deemed to have occurred on the day immediately following such
termination date; provided, however, the Termination Date of this Lease shall
not be affected by such early commencement of this Lease and shall remain August
31, 2009. In such event, the Rent with respect to the portion of the Premises
consisting of Building A and Building B from such early Commencement Date
through August 31, 2003 shall be the rent payable by Tenant under the Proxim
Sublease. Base Rent for Building A and Building B for the period commencing on
September 1, 2003 shall be calculated in accordance with Section 2.A. In the
event that the AMAT Lease terminates as to Building C prior to September 1, 2003
and such termination is not due to a casualty event or condemnation action, then
at Tenant’s election, in its sole discretion, this Lease shall commence with
respect to the portion of the Premises consisting of Building C and the
Commencement Date shall be deemed to have occurred on the day immediately
following such termination date; provided, however, the Termination Date of this
Lease shall not be affected by such early commencement of this Lease and shall
remain August 31 , 2009. In such event, the Base Rent with respect to the
portion of the Premises consisting of Building C from such early Commencement
Date through August 31, 2003 shall be equal to the total square footage of
Building C times the monthly Base Rent per

 

3



--------------------------------------------------------------------------------

square foot payable by Tenant under the Proxim Sublease (including all increases
contained therein). For the period commencing September 1, 2003 and for the
remainder of the Term, the monthly Base Rent for Building C shall be determined
in accordance with Section 2.A. Notwithstanding the foregoing, if Landlord fails
to deliver possession of the portion of the Premises consisting of Building C to
Tenant on or before such early Commencement Date vacant and otherwise in the
condition required hereunder for any reason, then (i) this Lease shall not be
void or voidable by either party, (ii) Landlord shall not be liable to Tenant
for any loss or damage resulting therefrom, and (iii) the early Commencement
Date with respect to the portion of the Premises consisting of Building C shall
be revised to mean the date on which Landlord delivers possession of the
Premises consisting of Building C to Tenant vacant and otherwise in the
condition required hereunder and the Termination Date shall remain unchanged.
Notwithstanding the foregoing, any early commencement of this Lease shall be
conditioned upon Tenant’s satisfaction prior to the early Commencement Date of
the tests described in clauses (a) and (b) of Section l.C(l). In the event
Tenant shall fail to satisfy such tests then, subject to Tenant’s right to post
the Additional Security Deposit within thirty (30) days of Landlord’s
termination notice, as described in Section 1.C(1), Landlord shall have the
right to terminate this Lease and thereafter neither party shall have any
further rights or obligations hereunder, except that Landlord shall be obligated
to return to Tenant any Security Deposit finds previously delivered to Landlord
in connection with this Lease. Notwithstanding the foregoing, in the event the
Proxim Sublease or the AMAT Lease as to Building C is terminated due to a
casualty event or condemnation action, Tenant shall have the right to terminate
this Lease with respect only to Building A and Building B in the case of such a
termination of the Proxim Sublease or with respect only to Building C in the
case of such a termination of the AMAT Lease as to Building C, and thereafter
neither party shall have any rights or obligations hereunder with respect to the
Buildings so terminated, except that Landlord shall be obligated to return to
Tenant any security deposit for such Buildings previously delivered to Landlord
in connection with this Lease. In the event that the Proxim Sublease is
terminated due to a default on the part of the Landlord, Tenant shall have the
right to terminate this Lease with respect only to Building A and Building B,
and thereafter neither party shall have any rights or obligations hereunder with
respect to the Buildings so terminated, except that Landlord shall be obligated
to return to Tenant any security deposit for such Buildings previously delivered
to Landlord in connection with this Lease

 

(2)    As provided in Section 1.C(2) above, in the event that the Proxim
Sublease terminates as to the Premises prior to September 1, 2003 due to a
default by Tenant of any of its obligations under the Proxim Sublease, then such
default shall automatically terminate this Lease and thereafter neither party
shall have any further rights or obligations hereunder, except that Tenant shall
remain liable for those obligations which were intended to survive the
termination of this Lease or the Proxim Sublease and Landlord shall be obligated
to return to Tenant any Security Deposit funds previously delivered to Landlord
in connection with this Lease.

 

2.    RENT.

 

A.    Types of Rent. Commencing on the Commencement Date, Tenant shall pay the
following Rent in the form of a check (or via wire transfer) to Landlord
pursuant to instructions to be given by Landlord to Tenant prior to the
Commencement Date.

 

4



--------------------------------------------------------------------------------

(1)    Base Rent. The Base Rent shall be paid in monthly installments in
advance, on or before the first day of each month of the Term. The Base Rent
during the Term shall be 100% of the then prevailing market rate for a
comparable term commencing on the first day of the Term for tenant; of
comparable size and creditworthiness for comparable space in the Building and
other first class buildings of comparable age with similar facilities in the
vicinity of the Building (the “Market Rate”); provided, however that in no event
shall the Base Rent with respect to the portion of the Premises consisting of
Building A and Building B for the first year of the Term be less than
$3,416,300.40 per year ($254,691.70 per month) or greater than $4,082,895.60 per
year ($340,241.30 per month), and the annual increase of annual Base Rent
thereafter shall not be greater than $93,324.40 per year ($0.05 per rentable
square foot per month): provided, further, that in no event shall the Base Rent
with respect to the portion of the Premises consisting of Building C for the
first year of the Term be less than $1,569,012.60 per year ($130,751.05 per
month) or greater than $1,875,161.40 per year ($156,263.45 per month) and the
annual increase of annual Base Rent thereafter shall not be greater than
$35:268.60 per year ($0.05 per rentable square foot per month);

 

(i)    Not sooner than nine (9) months nor later than six (6) months prior to
the Commencement Date, Landlord and Tenant shall commence negotiations to agree
upon the Market Rate for the entire Term, including, if applicable, periodic
rental increases. If Landlord and Tenant are unable to reach agreement within
twenty-one (21) days, then the Market Rate shall be determined in accordance
with Subsection (ii) below.

 

(ii)    If Landlord and Tenant are unable to reach agreement on the Market Rate
within said twenty-one (21) day period, then within seven (7) days, Landlord and
Tenant shall simultaneously submit to each other in a sealed envelope its good
faith estimate of the Market Rate. If the higher of such estimates is not more
than one hundred five percent (105%) of the lower, then the Market Rate shall be
the average of the two amounts. Otherwise, the dispute shall be resolved by
arbitration in accordance with subsection (iii) below.

 

(iii)    Within seven (7) days after the exchange of estimates, the parties
shall select an independent MAI appraiser with at least five (5) years of
experience in appraising similar space in the metropolitan area in which the
Project is located (a “Qualified Appraiser”). If the parties cannot agree on a
Qualified Appraiser, then within a second period of seven (7) days, each shall
select a Qualified Appraiser and within ten (10) days thereafter the two
appointed Qualified Appraiser shall select a third Qualified Appraiser and the
third Qualified Appraiser shall be the sole arbitrator. If one party shall fail
to select a Qualified Appraiser within the second seven (7) day period, then the
Qualified Appraiser chosen by the other party shall be the sole arbitrator. The
Qualified Appraiser, however selected, shall be a person who has not previously
acted in any capacity for either Landlord or Tenant (or any Tenant Affiliate, or
any of their subsidiaries or related entities). All of the relevant information
used by Landlord and Tenant to prepare their final offers shall be delivered to
the Qualified Appraiser.

 

(iv)    Within twenty-one (21) days after submission of the relevant information
to the Qualified Appraiser, the Qualified Appraiser shall determine the Market
Rate; provided in no event shall the Market Rate be less than the lower of or
more than the higher of the two final offers submitted by Landlord and Tenant.
The arbitrator shall notify Landlord and Tenant of its decision, which shall be
final and binding. If the Qualified Appraiser reasonably

 

5



--------------------------------------------------------------------------------

believes that expert advice would materially assist him, then the Qualified
Appraiser may retain one or more qualified persons to provide expert advice.
Landlord and Tenant shall bear one-half ( 1/2) of the fees of the Qualified
Appraiser and the expenses of the appraisal process, including the fees of any
expert witnesses retained by the Qualified Appraiser. Notwithstanding the
foregoing, each party shall pay the fees of its respective counsel and the fees
of any witnesses called by that party.

 

(v)    After the Base Rent for the Term has been established (whether by
Landlord and Tenant or the Qualified Appraiser), Landlord and Tenant shall
execute a confirmation in the form attached hereto as Exhibit C to reflect the
amount of the Base Rent.

 

(2)    Operating Cost Share Rent in an amount equal to the Tenant’s
Proportionate Share of the Operating Costs for the applicable fiscal year of the
Lease, paid monthly in advance in an estimated amount. Definitions of Operating
Costs and Tenant’s Proportionate Share, and the method for billing and payment
of Operating Cost Share Rent are set forth in Sections 2B, 2C and 2D.

 

(3)    Tax Share Rent in an amount equal to the Tenant’s Proportionate Share of
the Taxes for the applicable fiscal year of this Lease, paid monthly in advance
in an estimated amount. A definition of Taxes and the method for billing and
payment of Tax Share Rent are set forth in Sections 2B, 2C and 2D.

 

(4)    Additional Rent in the amount of all costs, expenses, liabilities, and
amounts which Tenant is required to pay under this Lease, excluding Base Rent,
Operating Cost Share Rent, and Tax Share Rent, but including any interest for
late payment of any item of Rent.

 

(5)    Rent as used in this Lease means Base Rent, Operating Cost Share Rent,
Tax Share Rent and Additional Rent. Tenant’s agreement to pay Rent is an
independent covenant, with no right of setoff, deduction or counterclaim of any
kind.

 

B.    Payment of Operating Cost Share Rent and Tax Share Rent.

 

(1)    Payment of Estimated Operating Cost Share Rent and Tax Share Rent.
Landlord shall estimate the Operating Costs and Taxes of the Project by April 1
of each fiscal year, or as soon as reasonably possible thereafter. Landlord may
revise these estimates whenever it obtains More accurate information, such as
the final real estate tax assessment or tax rate or an increase in utility or
maintenance costs for the Project common areas, provided in no event shall the
estimate be revised more than once in any calendar year. Within ten (10) days
after receiving the original or revised estimate from Landlord, Tenant shall pay
Landlord one-twelfth ( 1/12th) of Tenant’s Proportionate Share of this estimate,
multiplied by the number of months that have elapsed in the applicable fiscal
year to the date of such payment including the current month, minus payments
previously made by Tenant for the months elapsed. On the first day of each month
thereafter. Tenant shall pay Landlord one-twelfth ( 1/12th) of Tenant’s
Proportionate Share of this estimate, until a new estimate becomes applicable.
Any interest or penalties payable by Landlord as a result of Tenant’s failure to
timely pay such Taxes to Landlord shall be deemed Additional Rent payable by
Tenant hereunder upon request by Landlord.

 

6



--------------------------------------------------------------------------------

(2)    Correction of Operating Cost Share Rent. Landlord shall deliver to Tenant
a report for the previous fiscal year (the “Operating Cost Report”) by April 1
of each year, or as soon as reasonably possible thereafter, setting forth (a)
the actual Operating Costs incurred, (b) the amount of Operating Cost Share Rent
due from Tenant, and (c) the amount of Operating Cost Share Rent paid by Tenant.
Within thirty (30) days after such delivery, Tenant shall pay to Landlord the
amount due minus the amount paid. If the amount paid exceeds the amount due,
Landlord shall apply the excess to Tenant’s payments of Operating Cost Share
Rent next coming due.

 

(3)    Correction of Tax Share Rent. Landlord shall deliver to Tenant a report
for the previous fiscal year (the “Tax Report”) by April 1 of each year, or as
soon as reasonably possible thereafter, setting forth (a) the actual Taxes, (b)
the amount of Tax Share Rent due from Tenant. and (c) the amount of Tax Share
Rent paid by Tenant. Within thirty (30) days after such delivery. Tenant shall
pay to Landlord the amount due from Tenant minus the amount paid by Tenant. If
the amount paid exceeds the amount due, Landlord shall apply any excess as a
credit, against Tenant’s payments of Tax Share Rent next corning due.

 

C.    Definitions.

 

(1)    Included Operating Costs. “Operating Costs” means any expenses, costs and
disbursements of any kind other than Taxes, paid or incurred by Landlord in
connection with the management, maintenance, operation, insurance (including the
related deductibles), repair and other related activities in connection with any
part of the Project and of the personal property, fixtures, machinery,
equipment, systems and apparatus used in connection therewith, including the
cost of providing those services required to be furnished by Landlord under this
Lease and a reasonable management fee. Operating Costs shall also include the
costs of any capital improvements which are intended to reduce Operating Costs
or improve safety, and those made to keep the Project in compliance with
governmental requirements applicable from time to time or to replace existing
capital improvements, facilities and equipment within the Building or the common
areas of the Project, such as the roof membrane, parking and landscape areas and
the utility pipes, conduits and lines which run from the street to each Building
and between each of the Buildings (to the extent Landlord is responsible for the
replacement or repair of such items hereunder) (collectively, “Included Capital
Items”); provided, that the costs of any Included Capital Item shall be
amortized by Landlord, together with an amount equal to interest at ten percent
(10%) per annum, over the estimated useful life of such item and such amortized
costs are only included in Operating Costs for that portion of the useful life
of the Included Capital Item which falls within the Term, unless the cost of the
Included Capital Item is less than Ten Thousand Dollars ($10,000) in which case
it shall be expensed in the year in which it was incurred.

 

If the Project contains more than one building then Operating Costs shall
include (i) all Operating Costs fairly allocable to the Building, and (ii) a
proportionate share (based on the gross rentable area of the Building as a
percentage of the gross rentable area of all of the Buildings in the Project) of
all Operating Costs which relate to the Project in general and are not fairly
allocable to any one building in the Project. Operating Expenses shall not
include expenses attributable to another building in the Project.

 

7



--------------------------------------------------------------------------------

If the Project is not fully occupied during any portion of any Fiscal Year (as
defined in Section 2C(6) below), Landlord may adjust (an “Equitable Adjustment”)
Operating Costs to equal what would have been incurred by Landlord had the
Project been fully occupied. This Equitable Adjustment shall apply only to
Operating Costs which are variable and therefore increase as occupancy of the
Project increases. Landlord may incorporate the Equitable Adjustment in its
estimates of Operating Costs.

 

If Landlord does not furnish any particular service whose cost would have
constituted an Operating Cost to a tenant other than Tenant who has undertaken
to perform such service itself, Operating Costs shall be increased by the amount
which Landlord would have incurred if it had furnished the service to such
tenant.

 

(2)    Excluded Operating Costs. Operating Costs shall not include:

 

  (a)   costs of alterations of tenant premises;

 

  (b)   costs of capital improvements other than Included Capital Items;

 

  (c)   interest and principal payments on mortgages or any other debt costs, or
rental payments on any ground lease of the Project;

 

  (d)   real estate brokers’ leasing commissions;

 

  (e)   legal fees, space planner fees and advertising expenses incurred with
regard to leasing the Building or portions thereof;

 

  (f)   any cost or expenditure for which Landlord is reimbursed (or would have
been had Landlord maintained the insurance required to be maintained by Landlord
hereunder), by insurance proceeds, warranties, tort claims or otherwise, except
by Operating Cost Share Rent;

 

  (g)   the cost of any service furnished to any tenant of the Project which
Landlord does not make available to Tenant;

 

  (h)   depreciation, amortization or expense reserves (except on any Included
Capital Items as provided in Section 2.C(l));

 

  (i)   franchise or income taxes imposed upon Landlord;

 

  (j)   costs of correcting defects in construction of the Building (as opposed
to the cost of normal repair. maintenance and replacement expected with the
construction materials and equipment installed in the Building in light of their
specifications);

 

  (k)  

legal and auditing fees which are for the benefit of Landlord such as collecting
delinquent rents, preparing tax returns and other financial statements, and
audits other than those incurred in

 

8



--------------------------------------------------------------------------------

 

connection with the preparation of reports required pursuant to Section 2B
above;

 

  (l)   the wages of any employee for services not related directly to the
management, maintenance, operation and repair of the Building;

 

  (m)   fines, penalties and interest;

 

  (n)   any property management fee in excess of two percent (2%) of the
aggregate monthly Base Rent then being paid by Tenant hereunder;

 

  (o)   any costs incurred in connection with Prior Contamination (as defined in
Section 29) or other contamination originating from a source either not located
on the Project or which is caused or contributed by other tenants within the
Project;

 

  (p)   any costs incurred in connection with the repair of the structural parts
of the Building, which structural parts include only the foundation and
subflooring of the Building and the structural condition of the roof, and the
exterior walls of the Buildings (but excluding the interior surfaces of exterior
walls and exterior and interior of all windows (including repairing, resealing
or replacing thereof) doors, ceiling and plateglass all of which shall be
maintained, repaired and/or replaced by Tenant pursuant to Section 8); and

 

  (q)   (i) earthquake insurance deductibles in excess of commercially
reasonable amounts (provided, however, that any earthquake insurance deductibles
included in Operating Costs shall then be amortized over the estimated useful
life of the improvements constructed or restored with the deductible), and (ii)
earthquake insurance premiums, to the extent not available at commercially
reasonable rates.

 

(3)    Taxes. “Taxes” means any and all taxes, assessments and charges of any
kind, general or special, ordinary or extraordinary, levied against the Project,
which Landlord shall pay or become obligated to pay in connection with the
ownership, leasing, renting, management, use, occupancy, control or operation of
the Project or of the personal property, fixtures, machinery, equipment, systems
and apparatus used in connection therewith. Taxes shall include real estate
taxes, personal property taxes, sewer rents, water rents, special or general
assessments, transit taxes, ad valorem taxes, and any tax levied on the rents
hereunder or the interest of Landlord under this Lease (the “Rent Tax”). Taxes
shall also include all fees and other costs and expenses paid by Landlord in
reviewing any tax and in seeking a refund or reduction of any Taxes. whether or
not the Landlord is ultimately successful; provided that the amount paid by
Landlord in any calendar year shall not exceed the greater of (i) $5,000, or
(ii) thirty-five percent (35%) of the annual savings achieved during that
taxable year as a result of such refund

 

9



--------------------------------------------------------------------------------

or reassessment. Tenant may, at its sole cost and expense, seek a refund of
Taxes applicable to the Premises, and Landlord shall reasonably cooperate with
Tenant in such effort; provided, however, that Tenant’s right to seek such a
refund shall not diminish in any way Tenant’s obligations to pay Tax Share Rent
as provided herein. Taxes shall also include any assessments or fees paid to any
business park owners association, or similar entity, which are imposed against
the Project pursuant to any Covenants, Conditions and Restrictions (“CC&Rs”)
recorded against the Land and any installments of principal and interest
required to pay any existing or future general or special assessments for public
improvements, services or benefits, and any increases resulting from
reassessments imposed in connection with any change in ownership or new
construction.

 

If the Project contains more than one building, then Taxes shall include (i) all
Taxes fairly allocable to the Building, and (ii) a proportionate share (based on
the gross rentable area of the Building as a percentage of the gross rentable
area of all of the Buildings in the Project) of all Taxes which relate to the
Project in general and are not fairly allocable to any one building in the
Project. Taxes shall not include Taxes attributable to another building in the
Project.

 

For any year, the amount to be included in Taxes (a) from taxes or assessments
payable in installments, shall be the amount of the installments (with any
interest) due and payable during such year, and (b) from ail other Taxes, shall
at Landlord’s election be the amount accrued, assessed, or otherwise imposed For
such year or the amount due and payable in such year. Any refund or other
adjustment to any Taxes by the taxing authority shall apply during the year in
which the adjustment is made. Taxes shall not include any net income (except
Rent Tax), capital, stock, succession, transfer, franchise, gift, estate or
inheritance tax, except to the extent that such tax shall be imposed in lieu of
any portion of Taxes.

 

(4)    Lease Year. “Lease Year” means each consecutive twelve-month period
beginning with the Commencement Dare, except that if the Commencement Date is
not the first day of a calendar month, then the first Lease Year shall be the
period from the Commencement Date through the final day of the twelve months
after the first day of the following month, and each subsequent Lease Year shall
be the twelve months following the prior Lease Year.

 

(5)    Fiscal Year. “Fiscal Year” means the calendar year, except that the first
Fiscal Year and the last Fiscal Year of the Term may be a partial calendar year.

 

D.    Computation of Base Rent and Rent Adjustments.

 

(1)    Prorations. If this Lease begins on a day other than the first day of a
month, the Base Rent. Operating Cost Share Rent and Tax Share Rent shall be
prorated for such partial month based on the actual number of days in such
month. If this Lease begins on a day other than the first day, or ends one (1)
day other than the last day of the fiscal year. Operating Cost Share Rent and
Tax Share Rent shall be prorated for the applicable fiscal year.

 

(2)    Interest Rate. Any sum due from Tenant to Landlord not paid when due
shall bear interest (the “Interest Rate”) from the date due until paid at the
lesser of eighteen percent (18%) per annum or the maximum rate permitted by law.

 

10



--------------------------------------------------------------------------------

(3)    Rent Adjustments. The square footage of the Premises and the Building set
forth in the Schedule are conclusively deemed to be the actual square footage
thereof, without regard to any subsequent remeasurement of the Premises or the
Building. If any Operating Cost paid in one fiscal year relates to more than one
fiscal year, Landlord may proportionately allocate such Operating Cost among the
related fiscal years.

 

(4)    Books and Records. Landlord shall maintain books and records reflecting
the Operating Costs and Taxes in accordance with sound accounting and management
practices. Tenant and its certified public accountant shall have the right to
inspect Landlord’s records at the then applicable local office of Landlord upon
at least seventy-two (72) hours’ prior notice during normal business hours
during the ninety (90) days following the respective delivery of the Operating
Cost Report or the Tax Report. Tenant shall use good faith, reasonable efforts
and due diligence to (i) keep the results of any such inspection confidential,
and (ii) include a provision in any contract with its certified public
accountant for such audit which requires that the results of such audit shall be
confidential (i.e., the results shall not be made available to any other tenant
of the Project). Unless Tenant sends to Landlord any written exception to either
such report within said ninety (90) day period. such report shall be deemed
final and accepted by Tenant. Tenant shall pay the amount shown on both reports
in the manner prescribed in this Lease, whether or not Tenant rakes any such
written exception, without any prejudice to such exception. If Tenant makes a
timely exception, Landlord and Tenant shall choose an independent certified
public accountant or another firm with at least five (5) years of experience in
auditing the books and records of commercial office projects to issue a final
and conclusive resolution of Tenant’s exception. Tenant shall pay the cost of
such certification unless Landlord’s original determination of annual Operating
Costs and Taxes in the aggregate overstated the amounts thereof by more than
five percent (5%) in which case, Landlord shall pay for the costs of
such—certification.

 

(5)    Miscellaneous. So long as Tenant is in default of any obligation under
this Lease, Tenant shall not be entitled to any refund of my amount from
Landlord. If this Lease is terminated for any reason prior to the annual
determination of Operating Cost Share Rent or Tax Share Rent, either party shall
pay the full amount due to the other within fifteen (15) days after Landlord’s
notice to Tenant of the amount when it is determined. Landlord may co-mingle any
payments made with respect to Operating Cost Share Rent or Tax Share Rent,
without payment of interest.

 

3.    CONDITION OF PREMISES.

 

A.    Condition of Premises. Landlord is leasing the portion of the Premises
consisting of Building A and Building B to Tenant “as-is” without any obligation
to alter, remodel, improve, repair or decorate any part of the Premises or
Project. Landlord represents that the roof, HVAC, plumbing and electrical
systems for the portion of the Premises consisting of Building C shall be in
good working order as of the commencement Date and that Landlord promptly shall
repair any problems with such systems in Building C that are noted in writing to
Landlord within the thirty (30) day period immediately following the Building C
Commencement Date. Landlord shall deliver Building C to Tenant in broom clean
condition on the Commencement Date. Landlord will use commercially reasonable
efforts to enforce, with respect to Building C only, the surrender provision set
forth in Section 15 of the AMAT Lease, and, as a condition to

 

11



--------------------------------------------------------------------------------

granting any approval required for any alterations or improvements to Building C
under the AMAT Lease or the Vitria Sublease, Landlord shall require that AMAT or
Vitria, as the case may be, remove all specialty or custom-made improvements and
alterations made to Building C (as opposed to general office improvements and
alterations) at the end of the respective lease term. Except as set forth in the
immediately preceding three sentences, Landlord makes no representations or
warranties of any kind in connection with this Lease.

 

B.    Tenant’s Possession. As a result of the Proxim Sublease, Tenant shall be
occupying the portion of the Premises consisting of Building A and Building B
for the period immediately preceding the Commencement Date. Therefore, Tenant
hereby covenants and agrees to keep such portion of the Premises, other than the
elevators which are located in Building A and Building B and other items which
are Landlord’s responsibility under the AMAT Lease, in good order, repair and
condition throughout the term of the Proxim Sublease, subject to reasonable and
normal wear and tear, casualty and condemnation.

 

4.    SERVICES AND UTILITIES. As of the Commencement Date, Tenant shall promptly
pay, as the same become due, all charges for water, gas, electricity, telephone,
sewer service, waste pick-up and any other utilities, materials and services
furnished directly to or used by Tenant on or about the Premises during the
Term, including without limitation, (i) meter, use and/or connection fees,
hook-up fees, or standby fees (excluding any connection fees or hook-up fees
which relate to making the existing electrical, gas, water and sewer service
available to the Premises as of the Commencement Date), and (ii) penalties for
discontinued interrupted service. If any utility service is not separately
metered to the Premises, then Tenant shall pay its pro rata share of the cost of
such utility service with all others served by the service not separately
metered. However, if Landlord reasonably determines that Tenant is using a
disproportionate amount of any utility service not separately metered, then
Landlord at its election may (i) periodically charge Tenant, as Additional Rent,
a sum equal to Landlord’s reasonable estimate of the cost of Tenant’s excess use
of such utility service, or (ii) install, at Tenant’s expense, a separate meter
to measure the utility service supplied to the Premises. Any interruption or
cessation of utilities resulting from any causes, including any entry for
repairs pursuant to this Lease, and any renovation, redecoration or
rehabilitation of any area of the Project shall not render Landlord liable for
damages to either person or property or for interruption or loss to Tenant’s
business, nor be construed as an eviction of Tenant, nor work an abatement of
any portion of Rent, nor relieve Tenant from fulfillment of any covenant or
agreement hereof; provided, however, in the event that Landlord’s negligent acts
or omissions causes an interruption of the Project services causes the Premises
to be untenantable for a period of at least ten (10) consecutive business days,
monthly Rent shall be thereafter abated proportionately.

 

5.    ALTERATIONS.

 

A.    Landlord’s Consent and Conditions. Tenant shall not make any improvements
or alterations to the Premises (the “Work”) without in each instance submitting
plans and specifications for the Work to Landlord and obtaining Landlord’s prior
written consent which shall not be unreasonably withheld, unless (a) the cost
thereof is less than $25,000 per Building per occurrence, (b) such work does not
impact the base structural components or systems of the Building, (c) such Work
will not impact any other tenant’s premises, and (d) such Work is not visible
from outside the Premises. Provided that Landlord receives all necessary
information and

 

12



--------------------------------------------------------------------------------

plans from Tenant, Landlord agrees to respond to Tenant’s request for Landlord’s
prior written consent to such alterations within ten (10) business days.
However, even if Landlord’s prior written consent is not required Tenant shall
provide Landlord with prior written notice at least five (5) days in advance of
commencing the Work so that Landlord may take appropriate actions (e.g., notify
other tenants in the Project, post and record notices of nonresponsibility or
other notices deemed by Landlord to be appropriate, request and review
applicable insurance certificates) before the commencement of such Work. Tenant
shall pay Landlord’s actual out-of- pocket costs-incurred for reviewing of all
of the plans and all other items submitted by Tenant. Landlord will be deemed to
be acting reasonably in withholding its consent for any Work which (a) impacts
the base structural components or systems of the Building, and/or (b) impacts
any other tenant’s premises.

 

As part of the Work, Landlord agrees that Tenant shall be entitled to construct
exterior equipment pads located outside each Building leased by Tenant hereunder
and one or more exterior chemical storage facilities, provided that Tenant shall
first submit to Landlord the proposed plans for such Work and obtain Landlord’s
written approval of such plans prior to commencing such Work (whether such Work
is performed by Tenant during the term of this Lease or during the term of the
Proxim Sublease). Landlord reserves the right to require Tenant, at its sole
cost and expense, to remove such exterior Work upon termination or expiration of
this Lease. Tenant agrees and acknowledges that any parking spaces which may be
taken by Tenant in connection with the construction and installation of such
pads shall be deducted from Tenant’s parking spaces as set forth in Item 13 of
the Schedule.

 

Tenant shall pay for the cost of all Work, including the cost of any and all
approvals, permits, fees and other charges which may be required as a condition
of performing such Work. Upon completion all Work shall become the property of
Landlord, except for Tenant’s trade fixtures and those items which Landlord
requires Tenant to remove at Tenant’s cost at the termination of the Lease
pursuant to Section 5E. Notwithstanding anything to the contrary herein, the
parties acknowledge and agree that Tenant’s anechoic chamber shall remain
Tenant’s property and be treated herein as a trade fixture, which shall be
removed (and any damage caused thereby shall be repaired) at Tenant’s sole cost
and expense upon the expiration or termination of this Lease.

 

The following requirements shall apply to all Work:

 

(1)    Prior to commencement, Tenant shall furnish to Landlord building permits,
certificates of insurance satisfactory to Landlord, and, at Landlord’s
reasonable request, security for payment of all costs.

 

(2)    Tenant shall perform all Work so as to maintain peace and harmony among
other contractors serving the Project and shall avoid interference with other
work to be performed or services to be rendered in the Project.

 

(3)    The Work shall be performed in a good and workmanlike manner, meeting the
standard for construction and quality of materials in the Building, and shall
comply with all insurance requirements and all applicable government laws,
ordinances and regulations (“Governmental Requirements”).

 

13



--------------------------------------------------------------------------------

(4)    Tenant shall perform all Work so as to minimize or prevent disruption to
other tenants, and Tenant shall comply with all reasonable requests of Landlord
in response to complaints from other tenants.

 

(5)    Tenant shall perform all Work in compliance with any “Policies, Rules and
Procedures for Construction Projects” which may be in effect at the time the
Work is performed.

 

(6)    Tenant shall permit Landlord to observe all Work. If Tenant requests that
Landlord manage any construction Work, then Landlord reserves the right to
charge a supervisory fee not to exceed three percent (3%) of the labor,
material, and all other costs of the Work.

 

(7)    Upon completion, Tenant shall furnish Landlord with contractor’s
affidavits and full and final statutory waivers of liens covering all labor and
materials, as-built plans and specifications, and all other close-out
documentation related to the Work reasonably requested by Landlord, including
any other information required under any “Policies, Rules and Procedures for
Construction Projects” which may be in effect at such time.

 

B.    Damage to Systems. If any part of the mechanical, electrical or other
systems in the Premises (e.g., HVAC, life safety or automatic fire
extinguisher/sprinkler system) shall be damaged during the performance of the
Work, Tenant shall promptly notify Landlord, and Landlord shall repair such
damage at Tenant’s expense. Landlord may also at any reasonable time make any
repairs or alterations which Landlord deems necessary for the safety or
protection of the Project, or which Landlord is required to make by any court or
pursuant to any Governmental Requirement. The cost of any repairs made by
Landlord on account of Tenant’s default, or on account of the misuse or neglect
by Tenant or its invitees, contractors or agents anywhere in the Project, shall
become Additional Rent payable by Tenant on demand.

 

C.    No Liens. Tenant has no authority to cause or permit any lien or
encumbrance of any kind to affect Landlords interest in the Project; any such
lien or encumbrance shall attach to Tenant’s interest only. If any mechanic’s
lien shall be filed or claim of lien made for work or materials furnished to
Tenant, then Tenant shall at its expense within ten (10) days thereafter either
discharge or contest the lien or claim. If Tenant contests the lien or claim,
then Tenant shall (i) within such ten (10) day period, provide Landlord adequate
security for the lien or claim, (ii) contest the lien or claim in good faith by
appropriate proceedings that operate to stay its enforcement, and (iii) pay
promptly any final adverse judgment entered in any such proceeding. If Tenant
does not comply with these requirements, Landlord may discharge the lien or
claim, and the amount paid, as well as attorneys’ fees and other expenses
incurred by Landlord. shall become Additional Rent payable by Tenant on demand.

 

D.    Ownership of Improvements. All Work as defined in this Section 5,
hardware, equipment, machinery and all other improvements and all fixtures
except trade fixtures, constructed in the Premises by either Landlord or Tenant:
(i) shall become Landlord’s property upon installation without compensation to
Tenant, unless Landlord consents otherwise in writing (which shall be stated at
the time Landlord consents to such Work) either (a) be surrendered to Landlord
with the Premises at the termination of the Lease or of Tenant’s right to
possession, or

 

14



--------------------------------------------------------------------------------

(b) be removed in accordance with Subsection 5E below (unless Landlord at the
time it gives its consent to the performance of such construction Work expressly
waives in writing the right to require such removal). Notwithstanding the
foregoing, upon the expiration or termination of this Lease Tenant shall remove
at its sole cost and expense any alterations and improvements, including,
without limitation, hardware, equipment, machinery and all other improvements
and all fixtures installed in or made to the Premises during the term of the
Proxim Sublease or the Vitria Sublease if directed in writing to do so by
Landlord whether or not Landlord’s consent to such alteration or improvement was
granted or required (unless Landlord at the time it gives its consent to the
performance of such construction Work expressly waives in writing the right to
require such removal).

 

E.    Removal upon Termination. Upon the termination of this Lease or Tenant’s
right of possession Tenant shall remove from the Premises and Project its trade
fixtures, furniture, moveable equipment and other personal property, any
improvements which Landlord elects (pursuant to Section 5D) shall be removed by
Tenant, and any improvements to any portion of the Project other than the
Premises. If Tenant does not timely remove such property, then Tenant shall be
conclusively presumed to have, at Landlord’s election (i) conveyed such property
to Landlord without compensation or (ii) abandoned such property., and Landlord
may dispose of or store any part thereof in any manner at Tenant’s sole cost,
without waiving Landlord’s right. to claim from Tenant all expenses arising out
of Tenant’s failure to remove the property, and without liability to Tenant or
any other person. Landlord shall have no duty to be a bailee of any such
personal property. If Landlord elects abandonment, Tenant shall pay to Landlord,
upon demand, any expenses incurred for disposition.

 

6.    USE OF PREMISES.

 

A.    Limitation on Use. Tenant shall use the Premises only for the Permitted
Use stated in the Schedule. Tenant shall not allow any use of the Premises which
will negatively affect the cost of coverage of Landlord’s insurance on the
Project, unless Tenant pays any additional premiums as a result of such use.
Tenant shall not allow any inflammable or explosive liquids or materials to be
kept on the Premises, other than those materials that are necessary for Tenant’s
Permitted Use under this Lease; provided that such materials are handled in
strict accordance with all applicable Governmental Requirements. Tenant shall
not allow any use of the Premises which would cause the value or utility of any
part of the Premises to diminish or would interfere with any other tenant or
with the operation of the Project by Landlord. Tenant shall not permit any
nuisance or waste upon the Premises or the Project, or allow any offensive noise
or odor in or around the Premises or Project. At the end of each business day,
or more frequently if necessary, Tenant shall deposit all garbage and other
trash (excluding any inflammable, explosive and/or hazardous materials) in trash
bins or containers approved by Landlord in locations designated by Landlord from
time to time. If any governmental authority shall deem the Premises to be a
“place of public accommodation” under the Americans with Disabilities Act or any
other comparable law as a result of Tenant’s peculiar use, Tenant shall either
modify its use to cause such authority to rescind its designation or be
responsible for any alterations, structural or otherwise. required to be made to
the Building or the Premises under such laws.

 

15



--------------------------------------------------------------------------------

B.    Signs. Tenant shall not place on any portion of the Premises any sign,
placard, lettering, banner, displays or other advertising or communicative
material which is visible from the exterior of the Building without the prior
written approval of Landlord. Landlord hereby agrees that so long as Tenant
leases and occupies one-hundred percent (100%) of the leasable space in a
particular Building that Tenant shall have the right (i) to place its standard
name and logo sign on any Landlord-installed street monument base which may be
located in front of such Building and, subject to Landlord’s reasonable
approval, (ii) to place Tenant’s corporate name in an appropriate single
location on the crown of such Building and (iii) to place Tenant’s corporate
name on doorways to the Buildings and on directional signs located outside of
the Buildings. Any approved signs shall strictly conform to all Governmental
Requirements, any CC&Rs recorded against the Project, and Landlord’s current
Signage Standards, a copy of which is attached hereto as Exhibit D, as may be
amended by Landlord from time to time. Tenant, at its sole cost and expense,
shall install and maintain such signs in good condition and repair during the
Term, and remove such signs prior to the Termination Date, including the repair
of any damage caused to the Building and/or Project upon during such removal.

 

C.    Parking. Tenant shall have the non-exclusive right to park in the
Project’s unassigned parking facilities in common with other tenants of the
Project upon terms and conditions, as may from time to time be established by
Landlord. Tenant agrees not to overburden the parking facilities (i.e., use more
than its pro rata share of the unallocated parking stalls available for the
Project) and agrees to cooperate with Landlord and other tenants in the Project
in the use of the parking facilities. Landlord reserves the right in its
discretion to determine whether the parking facilities are becoming crowded and
to allocate and assign parking spaces among Tenant and the other tenants in the
Project. Landlord shall not be liable to Tenant, nor shall this Lease be
affected, if any parking is impaired by moratorium, initiative, referendum, law,
ordinance, regulation or order passed, issued or made by any governmental or
quasi-governmental body. In addition, Landlord reserves the right to charge
Tenant the portion that Landlord deems allocable to Tenant of any charges (e.g.,
fees or taxes) imposed by the Regional Air Quality Control Board or other
governmental or quasi-governmental agency in connection with the use or
operation of the parking facilities. Landlord shall not grant to tenants of the
Project rights to more parking spaces than exist in the Project.

 

D.    Prohibition against Use of Roof and Structure of Building. Tenant shall be
granted reasonable access to the roof as may be necessary to perform Tenant’s
maintenance and repair obligations hereunder. However, Tenant shall be
prohibited from accessing and using all or any portion of the roof of the
Building or any portion of the structure of the Building during the Term of this
Lease (or any extensions thereof) for any purposes (including without limitation
for the installation, maintenance and repair of a satellite dish and/or other
telecommunications equipment), without the prior written consent of Landlord,
which consent Landlord may withhold in its reasonable discretion.
Notwithstanding the foregoing, during the Term, Tenant shall have the exclusive
right at its sole cost to install, maintain, and from time to time replace radio
frequency antennae and/or satellite dishes on the roof of the Building with
necessary related cabling and wiring connecting it to the Premises (such
antennae, dishes, cabling and wiring being collectively referred to herein as
the “Dish Equipment”) for purposes of facilitating wireless communications of
Tenant to and from the Premises, provided that (A) Tenant shall obtain
Landlord’s prior written approval of the proposed size, weight, location, number
and aesthetic impact of the Dish Equipment and the method for fastening the Dish
Equipment to the

 

16



--------------------------------------------------------------------------------

Building; (B) Tenant will at its sole cost comply with (i) all Governmental
Requirements, (ii) Landlord’s reasonable requirements from time to time
(including the requirement to relocate such Dish Equipment), (iii) the
conditions of any bond or warranty maintained by Landlord on the roof; and (C)
the Dish Equipment shall not interfere,. electronically or otherwise, with the
equipment, facilities, use or operations of Landlord or of other preexisting (as
of the date of the installation of such Dish Equipment) licensees or tenants of
Landlord. Tenant shall use commercially reasonable efforts to coordinate with
other licensees or tenants of Landlord to avoid interference by the Dish
Equipment with any later-installed antennae, dish equipment and wireless
communications of such other parties. Landlord may supervise any roof
penetration. In no event shall Landlord’s approval of plans for the Dish
Equipment or supervision of roof penetration be deemed a representation that the
Dish Equipment will not cause, or be subject to, interference or that such plans
will comply with Governmental Requirements, future requirements of Landlord, or
the conditions of any bond or warranty maintained by Landlord on the roof.
Tenant shall repair any damage to the Building (including the roof) caused by
the installation, maintenance, replacement, operation, use or removal of the
Dish Equipment. The Dish Equipment shall remain the property of Tenant and shall
be solely insured by Tenant. Tenant may remove the Dish Equipment at its sole
cost during the Term and Tenant shall remove the Dish Equipment at Tenant’s sole
cost upon the expiration or termination of this Lease. If necessary, as
determined by Landlord, for health and safety reasons or to comply with
Governmental Requirements, Landlord shall have the right to require Tenant, at
Tenant’s sole cost, to relocate all or any part of the Dish Equipment from time
to time, provided that such relocation does not render Tenant’s use of the Dish
Equipment impossible. If the Dish Equipment is not relocated as requested by
Landlord, Landlord shall have the right to relocate the Dish Equipment at
Tenant’s sole cost. Tenant shall protect, defend, indemnify and hold harmless
Landlord from and against claims, damages, liabilities, costs and expenses of
every kind and nature, including attorneys’ fees, incurred by or asserted
against Landlord arising out of the installation, maintenance, replacement,
operation, use or removal of the Dish Equipment (including the reasonable costs
and expenses of Landlord’s review of any plans for the Dish Equipment and the
installation thereof). Notwithstanding anything to the contrary herein, Tenant
shall have the exclusive right to use the roof for the installation, operation
and maintenance of Dish Equipment on each Building and Landlord shall not permit
any other Dish Equipment to be installed on the roof so long as Tenant continues
to lease 100% of such Building.

 

7.    GOVERNMENTAL REQUIREMENTS AND BUILDING RULES. Tenant shall comply with all
Governmental Requirements applying to its use of the Premises. Tenant shall also
comply with all reasonable rules for the Project which may be established and
amended from time to time by Landlord. The present rules and regulations are
contained in Exhibit B. Failure by another tenant to comply with the rules or
failure by Landlord to enforce them shall not relieve Tenant of its obligation
to comply with the rules or make Landlord responsible to Tenant in any way.
Landlord shall use reasonable efforts to apply the rules and regulations
uniformly with respect to Tenant and any other tenants in the Project. In the
event of alterations and repairs performed by Tenant, Tenant shall comply with
the provisions of Section 5 of this Lease and any applicable “Politics, Rules
and Regulations for Construction Projects” which may be established by Landlord
and in effect at the time.

 

17



--------------------------------------------------------------------------------

8.    REPAIR AND MAINTENANCE

 

(1)    Landlord’s Obligations. Landlord shall keep in. good order, condition and
repair (i) the structural parts of the Building, which structural parts include
only the foundation and subflooring of the Building and the structural condition
of the roof and the exterior walls of the Buildings (but excluding the
elevators, interior surfaces of exterior walls and exterior and interior of all
windows, doors, ceiling and plate glass which shall be maintained and repaired
by Tenant), (d) the roof membrane, and (iii) the common areas of the Project.
For purposes of this Lease, the common areas of the Project shall mean those
areas outside of the Buildings which are for the benefit of all of the tenants
in the Project (e.g., the landscape and parking areas, lighting, sidewalks,
driveways and the utility pipes, conduits and Hues which rim from the street to
each Building and between each of the Buildings). The costs incurred by Landlord
to perform the foregoing obligations to the extent they are deemed “Operating
Costs” (as defined in Section 2C) shall be passed through to Tenant and any
other tenants in the Project, except that any damage to any of the foregoing
caused by the negligence or willful acts or omissions of Tenant or of Tenant’s
agents, employees, subtenants, licensees or invitees, or by reason of the
failure of Tenant to perform or comply with any term of this Lease, or caused by
Tenant or Tenants agents, employees or contractors during the performance of any
work shall be repaired by Landlord, solely at Tenant’s expense, or at Landlord’s
election, such repairs shall be made by Tenant, at Tenant’s expense, with
contractors approved by Landlord. It is an express condition precedent to all
Landlord’s repair and maintenance obligations hereunder that Tenant shall have
Landlord notification of the need for any repairs or maintenance; provided that
any notification shall not affect Landlord’s obligation to perform routine
periodic maintenance (e.g., landscape maintenance) during the Lease Term. Tenant
waives the provisions of Sections 1941 and 1942 of the California Civil Code and
any similar or successor law regarding Tenants right to make repairs and deduct:
the expenses of such repairs from the Rent due under ibis Lease. Landlord shall
make available to Tenant copies of all warranties with respect to the repair and
maintenance of the structural parts of the Building, as described in clause (i)
above, the roof membrane and the common areas of the Project and shall use
reasonable efforts (other than the commencement of any litigation) to enforce
such warranties to the extent the same may serve to reduce Tenant’s obligation
to reimburse Landlord for costs and expenses related thereto. Landlord shall use
commercially reasonable efforts to enforce the terms of such warranties. In the
event Tenant notifies Landlord in writing of an item needing immediate repair
and there is no dispute concerning the need for such repair, the scope of the
repair or that Landlord is the party responsible for such repair, then Landlord
shall commence and complete such repair within the responsible within fifteen
(15) day period following Landlord’s receipt of Tenant’s repair notice, unless
the nature of the repair is such that more than fifteen (15) days is required to
complete such repair in which case Landlord shall commence the repair within
such fifteen (15) day period and thereafter diligently prosecute the same to
completion. In the event Landlord fails to dispute or commence the repair within
such fifteen (15) day period, then Tenant shall have the right, but not the
obligation, to cause the repair of such item and to submit an invoice to
Landlord for the reasonable out-of-pocket costs incurred by Tenant for the same
(including reasonable supporting documentation for the same), and Landlord shall
pay such amount to Tenant within thirty (30) days of receipt of Tenant’s invoice
and related documentation for such work.

 

B.    Tenant’s Obligations. Tenant shall at all times and at its own expense
clean, keep and maintain in good order, condition and repair every part of the
Premises (including Tenant’s

 

18



--------------------------------------------------------------------------------

trade fixtures and personal property) which is not within Landlords obligation
pursuant to Section 8A. Tenant’s repair and maintenance obligations shall
include, all plumbing and sewage facilities within the Premises, fixtures,
interior walls and ceiling, floors, windows (including repairing, resealing,
cleaning and replacing, as necessary, of interior and exterior windows), doors,
entrances, plate glass, showcases, skylights, all electrical facilities and
equipment, including lighting fixtures, lamps, fans and any exhaust equipment
and systems, elevators, electrical motors and all other appliances and equipment
of every kind and nature located in, upon or about the Premises. Tenant shall
also be responsible for all pest control within the Premises and for all trash
removal and disposal for the Premises. Tenant shall obtain HVAC systems
preventive maintenance contracts with bimonthly or monthly service in accordance
with manufacturer recommendations, which shall be subject to the reasonable
prior written approval of Landlord and paid for by Tenant, and which shall
provide for and include replacement of filters, oiling and lubricating of
machinery, parts replacement, adjustment of drive belts, oil changes and other
preventive maintenance, including annual maintenance of duct work, interior unit
drains and caulking at sheet metal, and recaulking of jacks and vents on an
annual basis. Tenant shall have the benefit of all warranties available to
Landlord regarding the equipment in such HVAC systems. To the extent Tenant
fails to perform such repairs or maintenance as required herein, Landlord may,
following notice thereof to Tenant (which notice may be oral) and the lapse of
fifteen (15) days thereafter during which Tenant shall fail to commence and
diligently pursue such repairs and maintenance (except in emergencies requiring,
in Landlord’s determination. immediate repair and/or maintenance, in which case
no notice or cure period shall apply), elect to perform all repairs and
maintenance itself, at Tenant’s expense, to the Building’s mechanical,
electrical or other systems in the Premises (e.g., HVAC, life safety and
automatic fire extinguisher/sprinkler systems). Landlord may also perform any
maintenance or repairs itself, at Tenant’s expense, to the extent Tenant fails
to perform such maintenance or repairs as required herein.

 

9.    WAIVER OF CLAIMS: INDEMNIFICATION; INSURANCE.

 

A.    Waiver of Claims. To the extent permitted by law, Tenant waives any claims
it may have against Landlord or its officers, directors, employees or agents for
business interruption or damage to property sustained by Tenant as the result of
any act or omission of Landlord, its agents, contractors, employees, or
invitees. To the extent permitted by law, Landlord waives any claims it may have
against Tenant or its officers, directors, employees or agents for loss of rents
or damage to property sustained by Landlord as the result of any act or omission
of Tenant, its agents, contractors, employees or invitees. Landlord and Tenant
hereby release each other and their respective agents, employees, successors,
assignees and subtenants from all liability for damage to the Premises that is
caused by or results from a risk which is actually insured against under
property insurance or required to be insured against hereunder, without regard
to the negligence or willful misconduct of the entity so released.

 

B.    Indemnification. Tenant shall indemnify, defend rind hold harmless
Landlord and its officers, director, employees and agents against any claim by
any third party for injury to any person or damage to or loss of any property
occurring in or around the Project and arising from the use of the Premises or
from any other act or omission or negligence or intentional misconduct of
Tenant, its employees, agents or invitees, or Tenant’s breach of its obligations
under this Lease. Tenant’s obligations under this section shall survive the
termination of this Lease.

 

19



--------------------------------------------------------------------------------

Landlord shall indemnify, defend and hold harmless Tenant and its officers,
directors, employees and agents against any claim by any third party for injury
or damage to person caused by the negligence or intentional misconduct of
Landlord or any of Landlord’s employees or agents, or Landlord’s breach of its
obligations under this Lease. Landlord’s obligations under this section shall
survive the termination of this Lease.

 

C.    Tenant’s Insurance. Tenant shall maintain insurance as follows, with such
other terms, coverages and insurers, as Landlord shall reasonably require from
time to time:

 

(1)    Commercial general liability insurance, with (a) contractual liability
including the indemnification provisions contained in this Lease, (b) a
severability of interest endorsement, (c) limits of not less than Two Million
Dollars ($2,000,000) combined single limit per occurrence and not less than Two
Million Dollars ($2,000,000) in the aggregate for bodily injury, sickness or
death, and property damage, and umbrella coverage of not less than Five Million
Dollars ($5,000,000).

 

(2)    Property Insurance against “All Risks” of physical loss covering the
replacement cost of all improvements, fixtures and personal property and
business interruption. Tenant waives all rights of subrogation, and Tenant’s
property insurance shall include a waiver of subrogation in favor of Landlord.

 

(3)    Workers’ compensation or similar insurance in form and amounts required
by law, and Employer’s Liability with not less than the following limits:

 

                  Each Accident

   $ 500,000

                  Disease—Policy Limit

   $ 500,000

                  Disease—Each Employee

   $ 500,000

 

Such insurance shall contain a waiver of subrogation provision in favor of
Landlord and its agents.

 

Tenant’s insurance shall be primary and not contributory to that carried by
Landlord, its agents, or mortgagee. Landlord, and if any, Landlord’s building
manager or agent, mortgagee and ground lessor shall be named as additional
insureds as respects to insurance required of the Tenant in Section 9C(1). The
company or companies writing any insurance which Tenant is required to maintain
under this Lease, as well as the form of such insurance, shall at all times be
subject to Landlord’s approval, and any such company shall be licensed to do
business in the state in which the Building is located. Such insurance companies
shall have an A.M. Best rating of A VI or better.

 

(4)    Tenant shall cause any contractor of Tenant performing Work on the
Premises to maintain insurance as follows, with such other terms, coverages and
insurers, as Landlord shall reasonably require from time to time:

 

  (a)   Commercial General Liability Insurance. including contractor’s liability
coverage, contractual liability coverage, completed operations coverage, broad
form property damage endorsement, and contractor’s protective liability
coverage, to afford protection

 

20



--------------------------------------------------------------------------------

 

with limits, for each occurrence, of not less than One Million Dollars
($1,000,000) with respect to personal injury, death or property damage. Such
policy or policies shall also cover any Work which is performed by
subcontractors hired by such contractor.

 

  (b)   Workers’ compensation or similar insurance in form and amounts required
by law, and Employer’s Liability with not less than the following limits:

 

                  Each Accident    $500,000                   Disease—Policy
Limit    $500,000                   Disease—Each Employee    $500,000

 

Such insurance shall contain a waiver of subrogation provision in favor of
Landlord and its agents.

 

Tenant’s contractor’s insurance shall be primary and not contributory to that
carried by Tenant, Landlord, their agents or mortgagees. Tenant and Landlord,
and if any, Landlord’s building manager or agent, mortgagee or ground lessor
shall be named as additional insured on Tenant’s contractor’s insurance
policies.

 

D.    Insurance Certificates. Tenant shall deliver to Landlord certificates
evidencing all insurance required to be maintained by Tenant no later than five
(5) days prior to the Commencement Date and each renewal date. Each certificate
will provide for thirty (30) days prior written notice of cancellation to
Landlord and Tenant.

 

E.    Landlord’s Insurance. Landlord shall maintain “All-Risk” property
insurance at full replacement cost, including loss of rents, on the Building,
and commercial general liability insurance policies covering the common areas of
the Project, each with such terms, coverages and conditions as are normally
carried by reasonably prudent owners of properties similar to the Project. With
respect to property insurance, Landlord and Tenant mutually waive all rights of
subrogation, and the respective “All-Risk” coverage property insurance policies
carried by Landlord and Tenant shall contain enforceable waiver of subrogation
endorsements.

 

10.    FIRE AND OTHER CASUALTY.

 

A.    Termination. If a fire or other casualty causes substantial damage to the
Building or the Premises, Landlord shall engage a registered architect to
certify within one (1) month of the casualty to both Landlord and Tenant the
amount of time needed to restore the Building and the Premises to tenantability,
using standard working methods without the payment of overtime and other
premiums. If the time needed exceeds twelve (12) months from the beginning of
the restoration, or two (2) months therefrom if the restoration would begin
during the last twelve (12) months of the Lease, then in the case of damage to
the entire Premises, either Landlord or Tenant may terminate this Lease, and in
the case of damage to an individual Building, either Landlord or Tenant may
terminate this Lease as to such Building, by notice to the other party within
ten (10) days after the notifying party’s receipt of the architect’s
certificate. If sufficient

 

21



--------------------------------------------------------------------------------

insurance proceeds will not be available to Landlord to cover the cost of any
restoration to the Building or the Premises because (i) the casualty event was
not required to be insured against pursuant to the terms of this Lease and was
not actually insured against, (ii) the financial inability of Landlord’s
insurance carrier to make such proceeds available to Landlord, or (iii)
Landlord’s mortgagee, if any, has applied such proceeds to the indebtedness
secured by such mortgagee and Landlord does not commence restoration within one
hundred eighty (180) days of the damage, then in the case of damage to the
entire Premises Landlord may terminate this Lease or in the case of damage to an
individual Building Landlord may terminate this Lease as to such Building, in
each case by written notice to Tenant. Any termination pursuant to this Section
10.4 shall be effective thirty (30) days from the date of such termination
notice and Rent shall be paid by Tenant to that date, with an abatement for any
portion of the space which has been untenantable after the casualty.
Notwithstanding any of the foregoing, Landlord shall not have the right to
terminate this Lease if the damage to the Premises is relatively minor (for
example, if the repair or restoration would cost less than ten percent (10%) of
the replacement cost of the Premises).

 

B.    Restoration. If a casualty causes damage to the Building or the Premises
but this Lease is not terminated for any reason, then subject to the rights of
any mortgagees or ground lessors, Landlord shall obtain the applicable insurance
proceeds and diligently restore the Building and the Premises subject to current
Governmental Requirements. Landlords obligation, should it elect or be obligated
to repair or rebuild, shall be limited to the Building Shell (as defined in the
AMAT Lease), and Tenant shall, at Tenant’s expense, replace or fully repair its
damaged improvements (including any tenant improvements constructed within the
Building Shell), personal property and fixtures. Rent shall be abated on a per
diem basis during the restoration for any portion of the Premises which is
untenantable. Tenant shall not be entitled to any compensation or damages from
Landlord for loss of the use of the Premises, damage to Tenant’s personal
property and trade fixtures or any inconvenience occasioned by such damage,
repair or restoration. Tenant hereby waives the provisions of Section 1932,
Subdivision 2, and Section 1933, Subdivision 4, of the California Civil Code,
and the provisions of any similar law hereinafter enacted.

 

11.    EMINENT DOMAIN. If a part of the Project is taken by eminent domain or
deed in lieu thereof which is so substantial that the entire Premises cannot
reasonably be used by Tenant for the operation of its business. then either
party may terminate this Lease effective as of the date of the taking. If a part
of the Project is taken by eminent domain or deed in lieu thereof which is so
substantial that an individual Building cannot reasonably be used by Tenant for
the operation of its business, then either party may terminate this Lease as to
such Building effective as of the date of the taking. Rent shall abate from the
date of the taking in proportion to any part of the Premises taken. If there is
a temporary taking of a part of the Project which is so substantial that the
Premises cannot reasonably be used by Tenant for the operation of its business,
then Rent shall abate from the date of the taking in proportion to any part of
the Premises taken. The entire award for a taking of any kind shall be paid to
Landlord, and Tenant shall have no right to share in the award except for the
portion of the award expressly based on the value of improvements to the
Premises paid for by Tenant, provided that (i) nothing contained herein shall be
deemed to give Landlord any interest in or require Tenant to assign to Landlord
any separate award made to Tenant for the taking of Tenant’s personal property,
and trade fixtures or its relocation costs, and (ii) in the event of a temporary
taking in which there was no Rent abatement under this Lease,

 

22



--------------------------------------------------------------------------------

then Tenant shall be entitled to any portion of such award which was intended to
compensate Landlord for lost Rent for the Premises during the period of the
temporary taking. All obligations accrued to the date of the taking shall be
performed by the party liable to perform such obligation as set forth herein.
Tenant may pursue a separate award for its trade fixtures and moving expenses in
connection with the taking, but only if such recovery does not reduce the award
payable to Landlord.

 

12.    RIGHTS RESERVED TO LANDLORD. Landlord may exercise at any time any of the
following rights respecting the operation of the Project without liability to
Tenant of any kind:

 

A.    Name. To change the name of all or any of the Buildings or the Project;
provided, however, that so long as Tenant leases and occupies more than fifty
percent (50%) of any Building, then Landlord may not change the name of such
Building without Tenant’s prior consent.

 

B.    Signs. To install, modify and/or maintain necessary or appropriate (as
determined by Landlord) signs on the exterior and in the interior of the
Buildings or on the Project, and to approve prior to installation, any of
Tenant’s signs in the Premises visible from the exterior of the Building.

 

C.    Window Treatments. To approve, at its discretion, prior to installation,
any shades, blinds, ventilators or window treatments of any kind, as well as any
lighting within the Premises that may be visible from the exterior of the
Building.

 

D.    Keys. To retain and use “Lock Box” passkeys to enter the Premises or any
door within the Premises in accordance with Section 12E. Tenant shall not alter
or add any lock or bolt to any door in the Premises.

 

E.    Access. To have access to the Premises with twenty four hour prior notice
and in accordance with Tenant’s reasonable security program procedures (except
in the case of an emergency in which case Landlord shall have the right to
immediate access) to inspect the Premises, and to perform its obligations, or
make repairs, alterations, additions or improvements, as permitted by this
Lease.

 

F.    Preparation for Reoccupancy. To decorate, remodel, repair, alter or
otherwise prepare the Premises for reoccupancy at any time after Tenant abandons
the Premises, without relieving Tenant of any obligation to pay Rent.

 

G.    Heavy Articles. To approve the weight, size, placement and time and manner
of movement within the Building of any safe, central filing system or other
heavy article of Tenant’s property. Tenant shall move its property entirely at
its own risk.

 

H.    Show Premises. To show the Premises to prospective purchasers, lenders,
mortgagees, investors, or rating agencies at any reasonable time, or prospective
tenants during the last twelve (12) months of the Term; provided that Landlord
gives prior notice to Tenant and does not materially interfere with Tenant’s use
of the Premises.

 

23



--------------------------------------------------------------------------------

I.    Use of Lockbox. To designate a lockbox collection agent for collections of
amounts due Landlord. In that case, the date of payment of Rent or other sums
shall be the date of the agent’s receipt of such payment or the date of actual
collection if payment is made in the form of a negotiable instrument thereafter
dishonored upon presentation. However, Landlord may reject any payment for all
purposes as of the date of receipt or actual collection by mailing to Tenant
within a reasonable time after such receipt or collection a check equal to the
amount sent by Tenant provided that Tenant is then in “Default” under the terms
of this Lease (as defined in Section 13).

 

J.    Repairs and Alterations. To make repairs or alterations to the Project and
in doing so transport any required material through the Premises, to close
entrances, doors, corridors, elevators and other facilities in the Project, to
open any ceiling in the Premises, or to temporarily suspend services or use of
common areas in the Building. Landlord may perform any such repairs or
alterations during ordinary business hours, except that Tenant may require any
work in the Premises to be done after business hours if Tenant pays Landlord for
overtime and any other additional expenses incurred. Landlord may do or permit
any work on any nearby building, land, street, alley or way.

 

K.    Landlord’s Agents. If Tenant is in default under this Lease, possession of
Tenant’s funds or negotiation of Tenant’s negotiable instrument by any of
Landlord’s agents shall not waive any breach by Tenant or any remedies of
Landlord under this Lease.

 

L.    CC&Rs. At any time when Tenant is not occupying all of the Buildings in
the Project, Landlord may promulgate and record a set of CC&Rs which will govern
the access, parking, design, signage and other rights of the tenants in the
Project, so long as such CC&Rs do not impose any new payment obligation on
Tenant (i.e., a dues requirement) or require Tenant to modify any of the then
existing improvements.

 

13.    TENANT’S DEFAULT. Any of the following shall constitute a default by
Tenant:

 

A.    Rent Default. Tenant fails to pay any Rent within five (5) days after
notice that such payment was not paid when due, provided that Tenant
acknowledges that such notice shall be in lieu of and not in addition to any
notice required to be given by Landlord to commence an unlawful detainer action
(or similar eviction proceeding) under the then applicable law;

 

B.    Assignment/Sublease or Hazardous Substances Default. Tenant defaults in
its obligations under Section 18 Assignment and Sublease or Section 29 Hazardous
Substances;

 

C.    Other Performance Default. Tenant fails to perform any other obligation to
Landlord under this Lease. and this failure continues for thirty (30) days after
written notice from Landlord, except that if Tenant begins to cure its failure
within the thirty (30) day period but cannot reasonably complete its cure within
such period, then. so long as Tenant continues to diligently attempt to cure its
failure, the thirty (30) day period shall be extended to one hundred twenty
(120) days, or such lesser period as is reasonably necessary to complete the
cure;

 

D.    Credit Default. One of the following credit defaults occurs:

 

24



--------------------------------------------------------------------------------

(1)    Tenant commences any proceeding under any law relating to bankruptcy,
insolvency, reorganization or relief of debts, or seeks appointment of a
receiver, trustee, custodian or other similar official for the Tenant or for any
substantial part of its property, or any such proceeding is commenced against
Tenant and either remains undismissed for a period of sixty (60) days or results
in the entry of an order for relief against Tenant which is not fully stayed
within seven (7) days after entry;

 

(2)    Tenant becomes insolvent or bankrupt, does not generally pay its debts as
they become due, or admits in writing its inability to pay its debts, or makes a
general assignment for the benefit of creditors;

 

(3)    Any third party obtains a levy or attachment under process of law against
Tenant’s leasehold interest; and

 

E.    Abandonment Default. Tenant abandons the Premises.

 

14.    LANDLORD REMEDIES. Upon a default, Landlord shall have the following
remedies, in addition to all other rights and remedies provided by law or
otherwise provided in this Lease, to which Landlord may resort cumulatively or
in the alternative:

 

A.    Termination of Lease or Possession. If Tenant defaults, Landlord may elect
by notice to Tenant either to terminate this Lease or to terminate Tenant’s
possession of the Premises without terminating this Lease. In either case,
Tenant shall immediately vacate the Premises and deliver possession to Landlord,
and Landlord may repossess the Premises and may, at Tenant’s sole cost, remove
any of Tenant’s signs and any of its other property, without relinquishing its
right to receive Rent or any other right against Tenant. In the latter case,
this Lease shall continue in full force and effect as long as Landlord does not
terminate this Lease, and Landlord shall have the right to collect Rent when
due.

 

B.    Possession Termination Damages. If Landlord elects to terminate Tenant’s
possession without terminating this Lease and Landlord takes possession of the
Premises itself, then Landlord may relet for Tenant’s account all or any portion
of the Premises for such rent, length of time and other terms as Landlord in its
sole discretion shall determine, without any obligation to do so prior to
renting other vacant areas in the Building. Tenant shall be liable immediately
to Landlord for all costs Landlord incurs in reletting the Premises or any part
thereof, including, without limitation, broker’s commissions, expenses of
cleaning and redecorating the Premises required by the reletting and like costs.
Tenant shall pay to Landlord the Rent and other sums due under this Lease on the
date the Rent is due, less the rent and other sums received by Landlord from any
releasing of the Premises. No act by Landlord other than giving written notice
to Tenant shall terminate this Lease. Acts of maintenance, efforts to relet the
Premises or the appointment of a receiver on Landlord’s initiative to protect
Landlord’s interest under this Lease shall not constitute a termination of
Tenant’s right to possession.

 

C.    Lease Termination Damages. If Landlord elects to terminate this Lease,
then this Lease shall terminate on the date for termination set forth in such
notice. Tenant shall immediately vacate the Premises and deliver possession to
Landlord and Landlord may repossess the Premises and may, at Tenant’s sole cost,
remove any of Tenant’s signs and any of its other

 

25



--------------------------------------------------------------------------------

property, without relinquishing its right to receive Rent or any other right
against Tenant. On termination, Landlord has the right to recover from Tenant as
damages:

 

(1)    The worth at the time of award of unpaid Rent and other sums due and
payable which had been earned at the time of termination; plus

(2)    The worth at the time of award of the amount by which the unpaid Rent and
other sums due and payable which after termination until the time of award
exceeds the amount of such Rent loss that Tenant proves could have been
reasonably avoided; plus

(3)    The worth at the time of award of the amount by which the unpaid Rent and
other sums due and payable for the balance of the Term after the time of award
exceeds the amount of such Rent loss that Tenant proves could be reasonably
avoided; plus

(4)    Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform Tenant’s obligations under
this Lease, or which, in the ordinary course of things, would be likely to
result therefrom, including, without limitation, any costs or expenses incurred
by Landlord: (i) in retaking possession of the Premises; (ii) in maintaining,
repairing, preserving, restoring, replacing, cleaning, altering or
rehabilitating the Premises or any portion thereof, including such acts for
reletting to a new tenant or tenants; and (iii) for leasing commissions and
other costs necessary or appropriate to relet the Premises (to the extent
allocable to the remainder of the Term); plus

(5)    At Landlord’s election, such other amounts in addition to or in lieu of
the foregoing as may be permitted from time to time by the laws of the State of
California.

 

The “worth at the time of award” of the amounts referred to in Sections 14C(1)
and 14C(2) is computed by allowing interest at the maximum rate permitted by law
on the unpaid rent and other sums due and payable from the termination date
through the date of award. The “worth at the time of award” of the amount
referred to in Section 14C(3) is computed by discounting such amount at the
discount rate of the Federal Reserve Bank of San Francisco at the time of award
plus one percent (1%). Tenant waives redemption or relief from forfeiture under
California Code of Civil Procedure Sections 1174 and 1179, or under any other
present or future law, in the event Tenant is evicted or Landlord takes
possession of the Premises by reason of any default of Tenant hereunder.

 

D.    Landlord’s Remedies Cumulative. All of Landlord’s remedies under this
Lease shall be in addition to all other remedies Landlord may have at law or in
equity, including without limitation, the remedy described in California Civil
Code Section 1951.4 (i.e., Landlord may continue the Lease in effect after
Tenant’s breach and abandonment and recover as rent as it becomes due if Tenant
has the right to sublet or assign the Lease, subject to reasonable limitations).
Waiver by Landlord of any breach of any obligation by Tenant shall be effective
only if it is in writing, and shall not be deemed a waiver of any other breach,
or any subsequent breach of the same obligation. Landlord’s acceptance of
payment by Tenant shall not constitute a waiver of any breach by Tenant, and if
the acceptance occurs after Landlord’s notice to Tenant, or termination of this
Lease or of Tenant’s right to possession, the acceptance shall not affect such
notice or termination. Acceptance of payment by Landlord after commencement of a
legal

 

26



--------------------------------------------------------------------------------

proceeding or final judgment shall not affect such proceeding or judgment.
Landlord may advance such monies and take such other actions for Tenant’s
account as reasonably may be required to cure or mitigate any default by Tenant.
Tenant shall immediately reimburse Landlord for any such advance, and such sums
shall bear interest at the default interest rate until paid.

 

E.    WAIVER OF TRIAL BY JURY. EACH PARTY WAIVES TRIAL BY JURY IN THE EVENT OF
ANY LEGAL PROCEEDING BROUGHT BY THE OTHER IN CONNECTION WITH THIS LEASE. EACH
PARTY SHALL BRING ANY ACTION AGAINST THE OTHER IN A FEDERAL OR STATE COURT
LOCATED IN CALIFORNIA, CONSENTS TO THE JURISDICTION OF SUCH COURTS, AND WAIVES
ANY RIGHT TO HAVE ANY PROCEEDING TRANSFERRED FROM SUCH COURTS ON THE GROUND OF
IMPROPER VENUE OR INCONVENIENT FORUM CONNECTION WITH THIS LEASE.

 

15.    SURRENDER. Upon the expiration or earlier termination of this Lease for
any reason; Tenant shall surrender the Premises to Landlord in its condition
existing as of the commencement date under the Proxim Sublease as to Building A
and Building B, or the Commencement Date under this Lease, as to Building C, as
the case may be, normal wear and tear and damage by fire or other casualty
excepted, with all interior walls repaired and repainted if marked or damaged,
all carpets shampooed and cleaned, all broken, marred or nonconforming
acoustical ceiling tiles replaced, all windows washed, the elevators, plumbing
and electrical systems and lighting in good order and repair, including
replacement of any burned out or broken light bulb or ballasts, the HVAC
equipment serviced and repaired by a reputable and licensed service firm
acceptable to Landlord, and all floors cleaned and waxed, all to the reasonable
satisfaction of Landlord. Tenant shall remove from the Premises all Tenant’s
personal property and all of Tenant’s alterations required to be removed
pursuant to Section 5E, and restore the Premises to its condition prior to their
installation. If Tenant fails to remove any alterations and/or Tenant’s personal
property, and such failure continues after the termination of this Lease,
Landlord may retain or dispose of such property and all rights of Tenant with
respect to it shall cease, or Landlord may place all or any portion of such
property in public storage for Tenant’s account. Tenant shall be liable to
Landlord for costs of removal of any such alterations and Tenant’s personal
property and storage and transportation costs of same, and the cost of repairing
and restoring the Premises, together with interest at the Interest Rate from the
date of expenditure by Landlord. If the Premises are not so surrendered at the
termination of this Lease, Tenant shall indemnify Landlord against all loss or
liability, including attorneys’ fees and costs, resulting from delay by Tenant
in so surrendering the Premises.

 

16.    HOLDOVER. Tenant shall have no right to holdover possession of the
Premises after the expiration or termination of this Lease without Landlord’s
prior written consent. which Landlord may withhold in its sole and absolute
discretion. If, however, Tenant retains possession of any part of the Premises
after the Term, Tenant shall become a tenant at sufferance only, for the entire
Premises upon all of the terms of this Lease as might be applicable to such
tenancy, except that Tenant shall pay all of Base Rent at one hundred fifty
percent (150%) of the rate in effect immediately prior to such holdover, plus
Operating Cost Share Rent and Tax Share Rent, computed on a monthly basis for
each full or partial month Tenant remains in possession. Tenant shall also pay
Landlord all of Landlord’s direct and consequential damages resulting from

 

27



--------------------------------------------------------------------------------

Tenant’s holdover. No acceptance of Rent or other payments by Landlord under
these holdover provisions shall operate as a waiver of Landlord’s right to
regain possession or any other of Landlord’s remedies.

 

17.    SUBORDINATION TO GROUND LEASES AND MORTGAGES.

 

A.    Subordination. This Lease shall be subordinate to any present or future
ground lease or mortgage respecting the Project, and any amendments to such
ground lease or mortgage, at the election of the ground lessor or mortgagee as
the case may be, effected by notice to Tenant in the manner provided in this
Lease. The subordination shall be effective upon such notice, but at the request
of Landlord or ground lessor or mortgagee, Tenant shall within ten (10) days of
the request, execute and deliver to the requesting party any reasonable
documents provided to evidence the subordination of this Lease to such ground
lease or mortgage, provided such documents state that (i) so long as no default
shall have occurred and be continuing beyond any applicable grace, cure or
notice period under this Lease, Tenant’s use and possession of the Premises
shall not be disturbed following default by Landlord under any such ground lease
or mortgage, and (ii) Tenant shall attorn to such ground lessor or such
mortgagee or its successor as its landlord under this Lease. Any subordination
of this Lease shall be subject to Tenant’s receipt of the ground lessor’s or
mortgagee’s standard non-disturbance agreement. Landlord shall have no
responsibility for and Tenant shall pay for all costs associated with obtaining
such non-disturbance agreement (e.g., attorneys’ fees and any fees charged by
the ground lessor or mortgagee).

 

B.    Termination of Ground Lease or Foreclosure of Mortgage. If any ground
lease is terminated or mortgage foreclosed or deed in lieu of foreclosure given
and the ground lessor, mortgagee, or purchaser at a foreclosure sale shall
thereby become the owner of the Project, Tenant shall attorn to such ground
lessor or mortgagee or purchaser without any deduction or setoff by Tenant, and
this Lease shall continue in effect as a direct lease between Tenant and such
ground lessor, mortgagee or purchaser. The ground lessor or mortgagee or
purchaser shall be liable as Landlord only during the time such ground lessor or
mortgagee or purchaser is the owner of the Project. At the request of Landlord,
ground lessor or mortgagee, Tenant shall execute and deliver within ten (lo)
days of the request any document furnished by the requesting party to evidence
Tenant’s agreement to attorn.

 

C.    Security Deposit. Any ground lessor or mortgagee shall be responsible for
the return of any security deposit by Tenant only to the extent any security
deposit is received by such ground lessor or mortgagee.

 

D.    Notice and Right to Cure. The Project is subject to any ground lease and
mortgage identified with name and address of ground lessor or mortgagee in
Exhibit E to this Lease (as the same may be amended from time to time by written
notice to Tenant). Tenant agrees to send by registered or certified mail to any
ground lessor or mortgagee identified either in such Exhibit or in any later
notice from Landlord to Tenant a copy of any notice of default sent by Tenant to
Landlord. If Landlord fails to cure such default within the required time period
under this Lease, but ground Lessor or mortgagee begins to cure within ten (10)
days after such period and proceeds diligently to complete such cure, then
ground lessor or mortgagee shall have such additional time as is necessary to
complete such cure, including any time necessary to obtain

 

28



--------------------------------------------------------------------------------

possession if possession is necessary to cure, and Tenant shall not begin to
enforce its remedies so long as the cure is being diligently pursued.

 

E.    Definitions. As used in this Section 17, “mortgage” shall include “trust
deed” and “deed of trust,” and “mortgagee” shall include “trustee,”
“beneficiary” and the mortgagee of any ground lessee, and “ground lessor,”
“mortgagee,” and “purchaser at a foreclosure sale” shall include, in each case,
all of its successors and assigns, however remote.

 

18.    ASSIGNMENT AND SUBLEASE.

 

A.    In General. Tenant shall not. without the prior consent of Landlord in
each case, (i) make or allow any assignment or transfer, by operation of law or
otherwise, of any part of Tenant’s interest in this Lease, (ii) grant or allow
any lien or encumbrance, by operation of law or otherwise, upon any part of
Tenant’s interest in this Lease, (iii) sublet any part of the Premises, or (iv)
permit anyone other than Tenant and its employees to occupy any part of the
Premises. Tenant shall remain primarily liable for all of its obligations under
this Lease, notwithstanding any assignment or transfer. No consent granted by
Landlord shall be deemed to be a consent to any subsequent assignment or
transfer, lien or encumbrance, sublease or occupancy. Tenant shall pay all of
Landlord’s attorneys’ fees and other expenses incurred in connection with/any
consent requested by Tenant or in reviewing any proposed assignment or
subletting. Any assignment or transfer, grant of lien or encumbrance, or
sublease or occupancy without Landlord’s prior written consent shall be void. If
Tenant shall assign this Lease or sublease all or any portion of the Premises
for substantially the remainder of the Term to any entity other than a “Tenant
Affiliate” (as defined in Section 18E), then Tenant’s right to extend the Term
of this Lease (as set forth in Section 3 1) shall be extinguished thereby and
will not be transferred to the assignee, all such rights being personal to the
Tenant named herein.

 

B.    Landlord’s Consent. Landlord will not unreasonably withhold its consent to
any proposed assignment or subletting. It shall be reasonable for Landlord to
withhold its consent to any assignment or sublease if (i) Tenant is in default
under this Lease, (ii) the proposed assignee or sublessee is a tenant in the
Project or an affiliate of such a tenant or a party that Landlord has identified
as a prospective tenant in the Project, (iii) the financial responsibility,
nature of business, and character of the proposed assignee or subtenant are not
all reasonably satisfactory to Landlord, (iv) in the reasonable judgment of
Landlord the purpose for which the assignee or subtenant intends to use the
Premises (or a portion thereof) is inconsistent with the character of the
Project as a first class business park or would violate the terms of this Lease;
or (v) the proposed assignee or subtenant is a government entity. The foregoing
shall not exclude any other reasonable basis for Landlord to withhold its
consent.

 

C.    Procedure. Tenant shall notify Landlord of any proposed assignment or
sublease at least thirty (30) days prior to its proposed effective date. The
notice shall include the name and address of the proposed assignee or subtenant,
its corporate affiliates in the case of a corporation and its partners in a case
of a partnership, and sufficient information to permit Landlord to determine the
financial responsibility and character of the proposed assignee or subtenant, as
well as a fully executed copy of the proposed sublease or assignment agreement.
As a condition to any effective assignment of this Lease, the assignee shall
execute and deliver in form satisfactory to Landlord prior to the effective date
of the assignment. an assumption of all of the

 

29



--------------------------------------------------------------------------------

obligations of Tenant under this Lease. As a condition to any effective
sublease, subtenant shall execute and deliver in form satisfactory to Landlord
prior to the effective date of the sublease, an agreement to comply with all of
the terms and conditions of this Lease (except to the extent subtenant and
Tenant agree, with Landlord’s consent, to modify such terms and conditions), and
at Landlord’s option, an agreement (except for the economic obligations which
subtenant will undertake directly to Tenant) to attorn to Landlord under the
terms of the sublease in the event this Lease terminates before the sublease
expires.

 

D.    Excess Payments. If Tenant shall assign this Lease or sublet any part of
the Premises for consideration in excess of the pro-rata portion of Rent
applicable to the space subject to the assignment or sublet. then Tenant shall
pay to Landlord as Additional Rent fifty percent (50%) of any such excess
immediately upon receipt; provided that Tenant shall be first entitled to
recover the reasonable costs actually incurred by Tenant in connection with the
sublet for leasing commissions, interior improvements and attorneys’ fees Tenant
shall not be required to pay any excess consideration with respect to an
assignment or sublease to a Tenant Affiliate.

 

E.    Assignments to Affiliates. If no default on the part of Tenant has
occurred and is continuing, Tenant may assign this Lease or sublet any portion
of the Premises to a parent or subsidiary of Tenant, or to an entity into which
Tenant is merged or consolidated or to an entity to which substantially all of
Tenant’s assets are transferred (collectively, “Tenant Affiliate”), without
first obtaining Landlord’s written consent, if Tenant notifies Landlord at least
ten (10) business days prior to the proposed transaction, providing information
satisfactory to Landlord in order to determine the net worth both of the
successor entity and of Tenant immediately prior to such assignment, and showing
the net worth of the successor to be at least equal to the net worth of Tenant.

 

F.    Recapture. Landlord may, by giving written notice to Tenant within thirty
(10) days after receipt of Tenant’s notice of assignment or subletting to an
entity other than a Tenant Affiliate, terminate this Lease with respect to the
space described in Tenant’s notice, as of the effective dare of the proposed
assignment or sublease and all obligations under this Lease as to such space
shall expire except as to any obligations that expressly survive any termination
of this Lease; provided that, in the case of a proposed sublease, Landlord’s
recapture right shall only apply to a proposed sublease of all of the Premises
for substantially the remainder of the Term (i.e., less than six (6) months of
the Term remain at the end of such proposed sublease). Landlord’s recapture
right shall not apply to any Tenant Affiliate as described above.

 

19.    CONVEYANCE BY LANDLORD. If Landlord shall at any time transfer its
interest in the Project or this Lease. Landlord shall be released of any
obligations occurring after such transfer, except the obligation to return to
Tenant any security deposit not delivered to its transferee, and Tenant shall
look solely to Landlords successors for performance of such obligations. This
Lease shall not be affected by any such transfer.

 

20.    ESTOPPEL CERTIFICATE. Each party shall, within ten (10) days of receiving
a request from the other party, execute, acknowledge in recordable form. and
deliver to the other party or its designee a certificate stating, subject to a
specific statement of any applicable exceptions, that the Lease as amended to
date is in full force and effect, that the Tenant is paying Rent and other
charges on a current basis. and that to the best of the knowledge of the
certifying

 

30



--------------------------------------------------------------------------------

party, the other party has committed no uncured defaults and has no offsets or
claims. The certifying party may also be required to state the date of
commencement of payment of Rent, the Commencement Date, the Termination Date,
the Base Rent, the current Operating Cost Share Rent and Tax Share Rent
estimates, the status of any improvements required to be completed by Landlord,
and the amount of any security deposit. Failure to deliver such statement within
the time required shall be conclusive evidence against the non-certifying party
that this Lease, with any amendments identified by the requesting party, is in
full force and effect, that there are no uncured defaults by the requesting
party, that not more than one month’s Rent has been paid in advance, that the
amount of any security deposit is as set forth in the Lease, and that the non-
certifying party has no claims or offsets against the requesting party.

 

21.    FINANCIAL STATEMENTS. Within ten (10) days after Landlord’s written
request therefore, Tenant shall deliver to Landlord copies of Tenant’s most
recent publicly reported financial statements.

 

22.    SECURITY DEPOSIT. Tenant shall deposit with Landlord on the date Tenant
executes and delivers this Lease to Landlord the cash sum set forth in the
Schedule for the Initial Security Deposit. Notwithstanding the foregoing, during
the period from the date of this Lease to, but not including, the Commencement
Date, the Initial Security Deposit may be in the form of a Letter of Credit (the
“Initial Security Deposit Letter of Credit”) provided that any such Initial
Security Deposit Letter of Credit shall (i) be in the form of an unconditional
and irrevocable letter of credit which is acceptable to Landlord, (ii) name
Landlord as beneficiary, (iii) expressly allow Landlord to draw upon it
(including partial withdrawals) at any time from time to time by delivering to
the issuer written certification that Landlord is entitled to draw thereunder as
a result of Tenant’s default hereunder (beyond any applicable grace, notice or
cure period), (iv) be drawable on an FDIC-insured financial institution
satisfactory to Landlord, (v) be redeemable in the State of California in one of
the nine counties comprising the San Francisco-Oakland-San Jose area (the “Bay
Area”), (vi) allow partial draws, and (vii) be transferable to any successor to
Landlord’s interest in this Lease at no cost to Landlord. On the Commencement
Date, Tenant shall deliver to Landlord cash in the amount of the Initial
Security Deposit, which amount shall then constitute the Initial Security
Deposit, and Landlord shall deliver to Tenant, or take other appropriate steps
to cancel, the Initial Security Deposit Letter of Credit. In the event Tenant
fails to deliver such cash on the Commencement Date to Landlord, Landlord may
thereupon draw on the Initial Security Deposit Letter of Credit. At all times
prior to the Commencement Date, the amount drawable under the Initial Security
Deposit Letter of Credit shall be equal or greater than the amount of the
Initial Security Deposit. If Tenant does not provide Landlord with a substitute
Initial Security Deposit Letter of Credit complying with all of the requirements
hereof at least thirty (30) days before the stated expiration date of the
current Initial Security Deposit Letter of Credit, then Landlord shall have the
right to draw upon the current Initial Security Deposit Letter of Credit and
hold the funds drawn as part of the Initial Security Deposit; provided, however,
so long as no default (beyond any applicable grace, notice or cure period) shall
exist hereunder, Tenant may have an additional thirty (30) days following
Landlord’s draw on the current Initial Security Deposit Letter of Credit in
which to provide Landlord with a substitute Initial Security Deposit Letter of
Credit complying with each of the foregoing criteria, and upon such delivery
Landlord shall return to Tenant an amount in cash (but without any interest
thereon) equal to the lesser of the amount drawn under the current Initial
Security Deposit Letter of Credit or the face amount of the substitute Initial
Security Deposit Letter of Credit. In the event Landlord notifies

 

31



--------------------------------------------------------------------------------

Tenant in writing that the bank which issued the Initial Security Deposit Letter
of Credit has become financially unacceptable (e.g., the bank is under
investigation by governmental authorities or has filed bankruptcy or
reorganization proceedings), then Tenant shall have thirty (30) days to provide
Landlord with a substitute Initial Security Deposit Letter of Credit complying
with all of the requirements hereof. The Initial Security Deposit and any
Additional Security Deposit required to be deposited by Tenant pursuant to
Section 1.C(1)) are collectively referred to herein as the “Security Deposit”).
The Security Deposit shall be held by Landlord during the Term as security for
the performance of all of Tenant’s obligations hereunder. If Tenant defaults
under this Lease, Landlord may apply all or any part of the Security Deposit to
the extent required for the payment of any Rent or other sum in default, the
repair of any damage to the Premises caused by Tenant or the payment of any
other amount which Landlord may spend or become obligated to spend by reason of
Tenant’s default or to compensate Landlord for any other loss or damage which
Landlord may suffer by reason of Tenant’s default to the full extent permitted
by law. To the extent any portion of the Security Deposit is used, Tenant shall
within five (5) days after demand from Landlord restore the deposit to its full
amount. Landlord may keep the Security Deposit in its general funds and shall
not be required to pay interest to Tenant on the deposit amount. Landlord shall
return all of the then-remaining Security Deposit to Tenant within thirty (30)
days after the end of the Term. The Security Deposit shall not serve as an
advance payment of Rent or a measure of Landlord’s damages for any default under
this Lease.

 

If Landlord transfers its interest in the Project or this Lease, Landlord shall
either (a) transfer the portion of the Security Deposit then held by Landlord to
its transferee or (b) return to Tenant the portion of the Security Deposit then
held by Landlord and remaining after the deductions permitted herein. Upon such
transfer to such transferee or return of the Security Deposit to Tenant,
Landlord shall have no further obligation with respect to the Security Deposit,
and Tenant’s right to the return of the Security Deposit shall apply solely
against Landlord’s transferee.

 

23.    FORCE MAJEURE. Neither Landlord or Tenant shall be in default under this
Lease to the extent that party is unable to perform any of its obligations on
account of any strike or labor problem, equipment, material, supplies or energy
shortages (i.e., such items cannot be obtained at normal costs within a
reasonable time because of limited availability), governmental pre-emption or
prescription, national emergency, or any other cause of any kind beyond the
reasonable control of the party required to act (provided that the foregoing
shall not apply to any monetary obligation) (“Force Majeure”).

 

24.    NOTICES. All notices, consents, approvals and similar communications to
be given by one party to the other under this Lease, shall be given in writing,
mailed or personally delivered as follows.

 

A.    Landlord. To Landlord as follows:

 

CarrAmerica Realty Corporation

1810 Gateway Drive, Suite 150

San Mateo, California 94404

Attn: Market Officer

 

32



--------------------------------------------------------------------------------

with a copy to:

 

CarrAmerica Realty Corporation

1850 K Street, N.W., Suite 500

Washington, D.C. 20006

Attn: Lease Administration

 

or to such other person at such other address as Landlord may designate by
notice to Tenant.

 

B.    Tenant. To Tenant as follows:

 

Prior to the Commencement Date of the Proxim Sublease:

 

Proxim, Inc.

295 North Bernardo Avenue

Mountain View, CA 94043

Attn: Chief Financial Officer

 

After the Commencement Date of the Proxim Sublease:

 

Proxim, Inc.

510 DeGuigne

Sunnyvale, CA 94086

Attn: Chief Financial Officer

 

or to such other person at such other address as Tenant may designate by notice
to Landlord.

 

Mailed notices shall be sent by United States certified or registered mail, or
by a reputable national overnight courier service, postage prepaid. Mailed
notices shall be deemed to have been given or the earlier of actual delivery or
three (3) business days after posting in the United States mail in the case of
registered or certified mail, and one business day in the case of overnight
courier.

 

25.    QUIET POSSESSION. So long as Tenant shall perform all of its obligations
under this Lease, Tenant shall enjoy peaceful and quiet possession of the
Premises, subject to all of the terms of this Lease.

 

26.    REAL ESTATE BROKER. Tenant represents to Landlord that Tenant has not
dealt with any real estate broker with respect to this Lease except for any
broker(s) listed in the Schedule, and no other broker is in any way entitled to
any broker’s fee or other payment in connection with this Lease. Tenant shall
indemnify and defend Landlord against any claims by any other broker or third
party for any payment of any kind in connection with this Lease. Landlord shall
pay the broker identified in the Schedule a commission pursuant to a separate
agreement to be entered into between Landlord and such broker(s).

 

33



--------------------------------------------------------------------------------

27.    MISCELLANEOUS.

 

A.    Successors and Assigns. Subject to the limits on Tenant’s assignment
contained in Section 18, the provisions of this Lease shall be binding upon and
inure to the benefit of all successors and assigns of Landlord and Tenant.

 

B.     Date Payments Are Due. Except for payments to be made by Tenant under
this Lease which are due upon demand, Tenant shall pay to Landlord any amount
for which Landlord renders a statement of account within thirty (30) days of
Tenant’s receipt of Landlords statement.

 

C.    Meaning of “Landlord,” “Re-Entry,” “Including,” “Affiliate” and Control.
The term “Landlord” means only the owner of the Project and the lessor’s
interest in this Lease from time to time. The words “re-entry” and “re-enter”
are not restricted to their technical legal meaning. The words “including” and
similar words shall mean “without limitation.” The word “affiliate” shall mean a
person or entity controlling, controlled by or under common control with the
applicable entity. “Control” shall mean the power directly or indirectly, by
contract or otherwise, to direct the management and policies of the applicable
entity.

 

D.    Time of the Essence. Time is of the essence of each provision of this
Lease.

 

E.    No Option. Subject to Section 1.C, this document shall not be effective
for any purpose until it has been executed and delivered by both parties;
execution and delivery by one party shall not create any option or other right
in the other party.

 

F.    Severability. The unenforceability of any provision of this Lease shall
not affect any other provision.

 

G.    Governing Law. This Lease shall be governed in all respects by the laws of
the state in which the Project is located, without regard to the principles of
conflicts of laws.

 

H.    No Oral Modification. No modification of this Lease shall be effective
unless it is a written modification signed by both parties.

 

I.    Landlord’s Right to Cure. If Landlord breaches any of its obligations
under this Lease, Tenant shall notify Landlord in writing and shall take no
action respecting such breach so long as Landlord promptly begins to cure the
breach and diligently pursues such cure to its completion. Landlord may cure any
default by Tenant; any expenses incurred shall become Additional Rent due from
Tenant on demand by Landlord.

 

J.    Captions. The captions used in this Lease shall have no effect on the
construction of this Lease.

 

K.    Authority. Landlord and Tenant each represents to the other that it has
full power and authority to execute and perform this Lease.

 

L.    Landlord’s Enforcement of Remedies. Landlord shall enforce any of its
remedies under this Lease, either in its own name or through an agent.

 

34



--------------------------------------------------------------------------------

M.    Entire Agreement. This Lease, together with all Appendices, constitutes
the entire agreement between the parties. No representations or agreements of
any kind have been made by either party which are not contained in this Lease.

 

N.    Landlord’s Title. Landlord’s title shall always be paramount to the
interest of the Tenant, and nothing in this Lease shall empower Tenant to do
anything which might in any way impair Landlord’s title.

 

O.    Light and Air Rights. Landlord does not grant in this Lease any rights to
light and air in connection with Project.

 

P.    Singular and Plural. Wherever appropriate in this Lease, a singular term
shall be construed to mean the plural where necessary, and a plural term the
singular. For example, if at any time two parties shall constitute Landlord or
Tenant, then the. relevant term shall refer to both parties together.

 

Q.    Lease Modification. Tenant agrees to modify this Lease in any way
requested by a mortgagee which does not cause increased expense to Tenant or
otherwise materially adversely affect Tenant’s interests under this Lease.

 

R.    Exclusivity. Landlord does not grant to Tenant in this Lease any exclusive
right except the right to occupy its Premises.

 

S.    No Construction against Drafting Party. The rule of construction that
ambiguities are resolved against the drafting party shall not apply to this
Lease.

 

T.    Survival. All obligations of Landlord and Tenant under this Lease shall
survive the termination of this Lease.

 

U.    Rent Not Based on Income. No Rent or other payment in respect of the
Premises shall be based in any way upon net income or profits from the Premises.
Tenant may not enter into or permit any sublease or license or other agreement
in connection with the Premises which provides for a rental or other payment
based on net income or profit.

 

V.    Building Manager and Service Providers. Landlord may perform any of its
obligations under this Lease through its employees or third parties hired by the
Landlord.

 

W.    Late Charge and Interest on Late Payments. Without limiting the provisions
of Section 13A, if Tenant fails to pay any installment of Rent or other charge
to be paid by Tenant pursuant to this Lease within five (5) business days after
the same became due and payable (collectively referred to herein as a “Late
Payment”), then Tenant shall pay a late charge equal to the greater of five
percent (5%) of the amount of such Late Payment or $250 (“Late Charge”). In
addition, interest shall be paid by Tenant to Landlord on any Late Payments of
Rent from the date due until paid at the Interest Rate (“Late Interest”). Such
Late Charge and Late Interest shall constitute Additional Rent due and payable
by Tenant to Landlord upon the date of payment of the Late Payment.

 

35



--------------------------------------------------------------------------------

X.    Recording of Lease. Neither Landlord nor Tenant shall record in any public
records any memorandum of or any portion of this Lease.

 

Y.    Attorneys Fees. If either party defaults in the performance of any terms,
covenants, agreements or conditions contained in this Lease and Landlord places
enforcement of this Lease or the collection of rent due or to become due
hereunder, or recovery of possession of the Premises in the hands of any
attorney, or either party files suit upon the same, the non- prevailing party
agrees to pay the prevailing party’s reasonable attorneys’ fees and expenses.

 

Z.    Consents. Except where expressly provided herein to the contrary, whenever
a party’s consent or approval is required hereunder, such consent or approval
shall not be unreasonably withheld, delayed or conditioned.

 

28.    UNRELATED BUSINESS INCOME. If Landlord is advised by its counsel at any
time that any part of the payments by Tenant to Landlord under this Lease may be
characterized unrelated business income under the United States Internal Revenue
Code and its regulations, then Tenant shall enter into any amendment proposed by
Landlord to avoid such income, so long as the amendment does not require Tenant
to make more payments or accept fewer services from Landlord, than this Lease
provides.

 

29.    HAZARDOUS SUBSTANCES.

 

A.    Prohibition against Hazardous Substances. Tenant shall not cause or permit
any Hazardous Substances to be brought upon, produced, stored, used, discharged
or disposed of in or near the Project by Tenant or its agents, employees,
contractors or invitees unless Landlord has consented to such storage or use in
its reasonable but sole discretion. Any handling, transportation, storage,
treatment, disposal or use of any Hazardous Substances in or about the Project
by Tenant, its agents, employees, contractors or invitees shall strictly comply
with all applicable Governmental Requirements. Tenant shall indemnify, defend
and hold Landlord harmless from and against any liabilities, losses, claims,
damages, penalties, fines, attorneys’ fees and court costs, remediation costs,
investigation costs and any other expenses which result from or arise out of the
use, storage, treatment, transportation, release, or disposal of any Hazardous
Substances on or about the Project by Tenant, its agents, employees, contractors
or invitees. If any lender or governmental agency shall require testing for
Hazardous Substances in the Premises, Tenant shall pay for such testing if the
requirement for the testing arises from the use or activities of Tenant (or its
employees, agents, contractors, subcontractors or invitees) in, on or around the
Project in violation of applicable Governmental Requirements.

 

B.    “Hazardous Substances” means any hazardous or toxic substances, materials
or waste which are or become regulated by any local government authority, the
state in which the Project is located or the United States government, including
those substances described in the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, 42 U.S.C. Section 9601 et
seq., the Resource Conservation and Recovery Act, as amended, 42 U.S.C. Section
6901 et seq., any other applicable federal. scale or local law, and the
regulations adopted under these laws.

 

36



--------------------------------------------------------------------------------

C.    Prior Contamination. Tenant hereby acknowledges that Landlord has informed
Tenant that certain chlorinated volatile organic compounds are present in the
groundwater under the Land as of the date of this Lease (the “Prior
Contamination”). Tenant hereby covenants for the benefit of Landlord that it
will not use or store any chlorinated volatile organic compounds on the Premises
or within the Project. Tenant agrees and acknowledges that: (i) neither Landlord
nor any of Landlord’s representatives have made any representations or
warranties about the environmental condition of the Land or the accuracy or
completeness of any environmental reports made available to Tenant regarding the
Land; (ii) it has had ample time and access to the Land, to review the
environmental condition of the Land and to conduct any tests which Tenant may
deem desirable in connection with this Lease; (iii) it is sophisticated,
knowledgeable and experienced in the analysis of environmental matters and that
Tenant has entered into this Lease with the intention of making and relying upon
its own (or its experts’) investigation of the environmental condition of the
Land; and (iv) Tenant is nor relying upon any representations or warranties
purportedly made by Landlord or anyone acting or claiming to act on Landlord’s
behalf concerning the Land.

 

D.    Landlord’s Environmental Indemnity. Subject to the terms, conditions and
limitations set forth below and except to the extent such contamination was
caused. exacerbated or contributed to by Tenant, or Tenant’s employees, agents,
contractors or invitees, Landlord shall indemnify Tenant from and against (a)
all costs (“Response Costs”) to respond to any order of any applicable state or
federal agencies relating to the remediation, removal, disposal or monitoring
(“Compliance Order”) relating to any contamination (i) of the soil or
groundwater of the Project existing as of the Effective Date as a result of the
Prior Contamination or (ii) any hydraulic oil released to the Land prior to the
Effective Date as a direct result of the installation, maintenance or operation
of the elevators within the Project, and (b) any liability, claims, damages,
penalties, fines, attorneys’ fees and costs, remediation costs, investigation
costs and other expenses arising from any use, storage, treatment,
transportation, release o r disposal of Hazardous Substances on or about the
Project by Landlord, its agents, contractors, employees or invitees. For
purposes of subsection (b) of the preceding sentence, the term “Landlord’s
contractors” excludes any parties with whom Landlord has a contractual
relationship arising from a purchase and sale contract, deed or other investment
transferring title or possession to the Land, including, without limitation, any
tenants, prior owners or future owners). Landlord’s liability under the
foregoing indemnity (i) is personal to Tenant and may not be assigned to or
relied upon by any third parry other than a Tenant Affiliate without Landlord’s
prior written consent, which may be withheld in Landlord’s sole and absolute
discretion, (ii) is limited to Tenant’s actual, out of pocket costs incurred in
complying with a Compliance Order, and to reasonable consultants fees and costs
and reasonable attorneys’ fees and costs incurred in defending against a
proposed Compliance Order, so long as Landlord may select the attorney to defend
Tenant and have sole authority to make all settlement and other decisions in
regard to the proceedings, including the decision whether to challenge the
Compliance Order (and any related order or action) by appeal or court challenge,
and (iii) specifically excludes any claims, costs, damages or losses for
personal injury, property damage, punitive damages, damage to business, lost
profits, or consequential damages incurred by Tenant or any third party.
Landlord shall have no liability under the foregoing indemnity with respect to
the Prior Contamination if Tenant causes or permits the use, storage, handling
or disposal of chlorinated volatile organic compounds on, in or under the
Project.

 

37



--------------------------------------------------------------------------------

30.    EXCULPATION. Landlord shall have no personal liability under this Lease;
its liability shall be limited to its interest in the Buildings leased by Tenant
hereunder, and shall not extend to any other property or assets of the Landlord.
In no event shall any officer, director, employee, agent, shareholder, partner,
member or beneficiary of Landlord be personally liable for any of Landlord’s
obligations hereunder.

 

31.    EXTENSION OPTIONS. Subject to the terms and conditions below, Tenant may
at its option extend the Term of this Lease for two (2) successive periods of
five (5) years each. Each such period is called a “Renewal Term.” Each Renewal
Term shall be upon the same terms contained in this Lease, except that (i) the
Base Rent during the Renewal Term shall be calculated as set forth below, (ii)
Landlord shall have no obligation to provide Tenant with any tenant improvement
allowance in connection with any Renewal Term, and (iii) any reference in the
Lease to the “Term” of the Lease shall be deemed to include any Renewal Term and
apply thereto, unless it is expressly provided otherwise. Tenant shall have no
additional extension options.

 

A.    The Base Rent during any Renewal Term shall be 100% of the then prevailing
market rate for a comparable term commencing on the first day of the Term for
tenants of comparable size and creditworthiness for comparable space in the
Building and other first class buildings of comparable age with similar
facilities in the vicinity of the Building (the “Renewal Market Rate”).

 

(1)    Not sooner than nine (9) months nor later than six (6) months prior to
the Commencement Date, Landlord and Tenant shall commence negotiations to agree
upon the Renewal Market Rate. If Landlord and Tenant are unable to reach
agreement within twenty-one (21) days, then the Renewal Market Rate shall be
determined in accordance with Subsection (2) below.

 

(2)    If Landlord and Tenant are unable to reach agreement on the Renewal
Market Rate within said twenty-one (21) day period, then within seven (7) days,
Landlord and Tenant shall simultaneously submit to each other in a sealed
envelope its good faith estimate of the Renewal Market Rate. If the higher of
such estimates is not more than one hundred five percent (105%) of the lower,
then the Renewal Market Rate shall be the average of the two amounts. Otherwise,
the dispute shall be resolved by arbitration in accordance with Subsection (3)
below.

 

(3)    Within seven (7) days after the exchange of estimates, the parties shall
select an independent MAI appraiser with at least five (5) years of experience
in appraising similar space in the metropolitan area in which the Project is
located (a “Qualified Appraiser”). If the parties cannot agree on a Qualified
Appraiser, then within a second period of seven (7) days, each shall select a
Qualified Appraiser and within ten (10) days thereafter the two appointed
Qualified Appraiser shall select a third Qualified Appraiser and the third
Qualified Appraiser shall be the sole arbitrator. If one party shall fail to
select a Qualified Appraiser within the second seven (7) day period, then the
Qualified Appraiser chosen by the other party shall be the sole arbitrator. The
Qualified Appraiser, however selected, shall be a person who has not previously
acted in any capacity for either Landlord or Tenant (or any Tenant Affiliate, or
any of

 

38



--------------------------------------------------------------------------------

their subsidiaries or related entities). All of the relevant information used by
Landlord and Tenant to prepare their final offers shall be delivered to the
Qualified Appraiser.

 

(4)    Within twenty-one (21) days after submission of the relevant information
to the Qualified Appraiser, the Qualified Appraiser shall determine the Renewal
Market Rate provided in no event shall the Market Rate be less than the lower of
or more that the higher of the two final offers submitted by Landlord and
Tenant. The arbitrator shall notify Landlord and Tenant of its decision, which
shall be final and binding. If the Qualified Appraiser reasonably believes that
expert advice would materially assist him, then the Qualified Appraiser may
retain one or more qualified persons to provide expert advice. Landlord and
Tenant shall each bear one-half (½) of the fees of the Qualified Appraiser and
the expenses of the appraisal process, including the fees of any expert
witnesses retained by the Qualified Appraiser. Notwithstanding the foregoing,
each party shall pay the fees of its respective counsel and the fees of any
witnesses called by that party.

 

(5)    After the Base Rent for the Renewal Tern has been established (whether by
Landlord and Tenant or the Qualified Appraiser), Landlord and Tenant shall
execute an amendment to reflect the new Base Rent and other terms and conditions
which will apply during the Renewal Term.

 

B.    To exercise any option, Tenant must deliver a binding notice to Landlord
not sooner than ten (10) months nor later than eight (8) months prior to the
expiration of the initial Term of this Lease, or the then applicable Renewal
Term, as the case may be. Thereafter, the Renewal Market Rate for the particular
Renewal Term shall be calculated pursuant to Subsection A above. Such
calculations shall be final and shall not be recalculated at the actual
commencement of such Renewal Term. If Tenant fails to timely give its notice of
exercise, Tenants will be deemed to have waived its option to extend.

 

[THE REMAINDER OF THIS PAGE HAS BEEN LEFT BLANK INTENTIONALLY]

 

39



--------------------------------------------------------------------------------

C.    Tenant’s option to extend this Lease is subject to the conditions that:
(i) on the date that Tenant delivers its binding notice exercising an option to
extend, Tenant is not in default under this Lease (after the expiration of any
applicable notice and cure periods), and (ii) Tenant shall not have assigned the
Lease or sublet the entire portion of any Building for substantially the
remainder of the Term (or, if applicable, the prior Renewal Term) to any party
other than a Tenant Affiliate. For purposes of the foregoing, the term
“substantially the remainder of the Term” shall mean any sublease with an
expiration date occurring during the last six (6) months of the Term.

 

IN WITNESS WHEREOF, the parties hereto have executed this Lease on the dates set
forth below as of the Effective Date (subject to Section 1.C).

 

LANDLORD:

 

CARRAMERICA REALTY CORPORATION,

a Maryland corporation

 

By:

  /s/    PHILIP L. HAWKINS                        

--------------------------------------------------------------------------------

Print Name:    

  Philip L. Hawkins

Print Title:

  Chief Operating Officer      

Date:

  10/15/99                                                 

--------------------------------------------------------------------------------

           

TENANT:

   

 

 

PROXIM, INC.,

a Delaware corporation

 

By:

  /s/    KEITH E. GLOVER                        

--------------------------------------------------------------------------------

Print Name:    

  Keith E. Glover

Print Title:

  Chief Financial Officer      

Date:

  August 25, 1999                                  

--------------------------------------------------------------------------------

     

 

 

40



--------------------------------------------------------------------------------

EXHIBIT A

 

LOGO [g40930map.jpg]

 

1



--------------------------------------------------------------------------------

EXHIBIT B

 

RULES AND REGULATIONS

 

1.    Tenant shall not place anything, or allow anything to be placed near the
glass of any window, door, partition or wall which may, in Landlord’s judgment,
appear unsightly from outside of the Project.

 

2.    The Project directory, if any, shall be used by Landlord to display names
and locations of tenants in the Project. No tenant shall use or make any changes
to such directories without Landlord’s prior written consent.

 

3.    The sidewalks, halls, passages, exits, entrances, elevators and stairways
shall not be obstructed by Tenant or used by Tenant for any purposes other than
for ingress to and egress from the Premises, unless Tenant is the sole occupant
of the Building. Tenant shall lend its full cooperation to keep such areas free
from all obstruction and in a clean and sightly condition and shall move all
supplies, furniture and equipment as soon as received directly to the Premises
and move all such items and waste being taken from the Premises (other than
waste customarily removed by employees of the Building) directly to the shipping
platform at or about the time arranged for removal therefrom. Neither Tenant nor
any employee or invitee of Tenant shall go upon the roof of the Project.

 

4.    The toilet rooms, urinals, wash bowls and other apparatuses shall not be
used for any purposes other than that for which they were constructed, and no
foreign substance of any kind whatsoever shall be thrown therein, and to the
extent caused by Tenant or its employees or invitees, the expense of any
breakage, stoppage or damage resulting from the violation of this rule shall be
borne by Tenant.

 

5.    Tenant shall not install or operate any refrigerating, heating or air
conditioning apparatus, or carry on any mechanical business without the prior
written consent of Landlord; use the Premises for housing, lodging or sleeping
purposes. Tenant shall not occupy or use the Premises or permit the Premises to
be occupied or used for any purpose, act or thing which is in violation of any
Governmental Requirement or which may be dangerous to persons or property.

 

6.    Tenant shall not use any method of heating or air conditioning other than
that supplied by Landlord.

 

7.    Without the prior written consent of Landlord, Tenant shall not use the
name of the Project or any picture of the Project in connection with. or in
promoting or advertising the business of, Tenant, except Tenant may use the
address of the Project as the address of its business.

 

8.    Tenant assumes full responsibility for protecting the Premises from theft,
robbery and pilferage, which may arise from a cause other than Landlord’s
negligence, which includes keeping doors locked and other means of entry to the
Premises closed and secured.

 

1



--------------------------------------------------------------------------------

9.    No bicycle (except in those areas which may be designated for bicycles by
Landlord) or other vehicle and no animals or pets shall be allowed in the
Premises, halls, freight docks, or any other parts of the Building except that
blind persons may be accompanied by “seeing eye” dogs. Unless Tenant is the sole
occupant of the Building, Tenant shall not make or permit any noise, vibration,
or odor to emanate from the Premises, or do anything therein tending to create,
or maintain, a nuisance, or do any act tending to injure the reputation of the
Building.

 

10.    Tenant shall not do or permit the manufacture or sale of any fermented,
intoxicating or alcoholic beverages without obtaining written consent of
Landlord.

 

11.    Tenant shall not disturb the quiet enjoyment of any other tenant, if any,
in the Building and/or Project.

 

12.    No equipment, mechanical ventilators, awnings, special shades or other
forms of window covering shall be permitted outside the windows of the Premises
without the prior written consent of Landlord, and then only at the expense and
risk of Tenant, and they shall be of such shape, color, material, quality,
design and make as may be approved by Landlord.

 

13.    Tenant shall not during the term of this Lease canvas or solicit other
tenants of the Building for any purpose.

 

14.    Tenant shall not install or operate any phonograph, musical or sound-
producing instrument or device, radio receiver or transmitter, TV receiver or
transmitter, or similar device, without in each instance the prior written
approval of Landlord. The use thereof, if permitted, shall be subject to control
by Landlord to the end that others shall not be disturbed.

 

15.    Tenant shall promptly remove all rubbish and waste from the Premises.

 

16.    Tenant shall not exhibit, sell or offer for sale, rent or exchange in the
Premises or at the Project any article, thing or service, except those
ordinarily embraced within the Permitted Uses of the Premises specified in the
Schedule of this Lease, without the prior written consent of Landlord.

 

17.    Tenant shall not overload any floors in the Premises or any public
corridors or elevators in the Building.

 

18.    Whenever Landlord’s consent, approval or satisfaction is required under
these Rules, then unless otherwise stated, any such consent, approval or
satisfaction must be obtained in advance, such consent or approval may be
granted or withheld in Landlord’s reasonable discretion, and Landlord’s
satisfaction shall be determined in its reasonable judgment.

 

2



--------------------------------------------------------------------------------

EXHIBIT C

 

BASE RENT CONFIRMATION

 

Landlord:   CarrAmerica Realty Corporation, a Maryland corporation

 

Tenant:   Proxim, Inc., a Delaware corporation

 

This Base Rent Confirmation is made by Landlord and Tenant pursuant to that
certain Lease dated as of June     , 1999 (the “Lease”) for certain premises
known as [insert Building Address] (the “Premises”). This Confirmation is made
pursuant to Section 1(A) of the Lease.

 

1.    Base Rent. Landlord and Tenant hereby agree that the Base Rent for the
Premises described above of the Lease shall be as follows:

 

Period

     Annual Base Rent      Monthly Base Rent        $      $

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

       $      $

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

       $      $

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

       $      $

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

 

2.    Acceptance of Premises. Tenant has inspected the Premises and affirms that
the Premises is acceptable in all respects in its current “as-is” condition.

 

3.    Incorporation. This Confirmation is incorporated into the Lease. and forms
an integral part thereof, This Confirmation shall be construed and interpreted
in accordance with the terms of the Lease for all purposes.

 

TENANT:

PROXIM, INC., a Delaware corporation

 

By:                                      
                                        
                                                           

 

Name:                                     
                                        
                                                     

 

Title:                                     
                                        
                                                       

 

LANDLORD:

CARRAMERICA REALTY

CORPORATION, a Maryland corporation

 

By:                                      
                                        
                                                           

 

Name:                                     
                                        
                                                      

 

Title:                                     
                                        
                                                       

 

1



--------------------------------------------------------------------------------

EXHIBIT D

 

LANDLORD’S SIGNAGE STANDARDS

 

Attached you will find the signage standards for the following sign type:

 

Exterior (Permanent)

   Page #     

Entrance Identification

   1     

Primary Directional

   2     

Secondary Directional

   3     

Primary Tenant Identification

   4     

Building Address

   5     

Miscellaneous

   6             Exterior (Temporary)                      

Site/Leasing Sign

   7                 

Typefaces

   8

 

 

 

1